Exhibit 10.1
A$150,000,000
FACILITY AGREEMENT
dated          2011
for
The MAC Services Group Pty Limited (ABN 53 003 657 510)
with
National Australia Bank Limited (ABN 12 004 044 937)
Freehills
Level 32
MLC Centre
19 Martin Place
SYDNEY NSW 2001
Australia
T 61 2 9225 5000
F +61 2 9322 4000
DX 361 Sydney

 



--------------------------------------------------------------------------------



 



CONTENTS

          CLAUSE   PAGE
1. DEFINITIONS AND INTERPRETATION
    1  
2. THE FACILITY
    16  
3. PURPOSE
    16  
4. REFINANCING OF EXISTING FACILITY
    16  
5. CONDITIONS OF UTILISATION
    16  
6. UTILISATION
    19  
7. REPAYMENT
    21  
8. PREPAYMENT AND CANCELLATION
    21  
9. INTEREST
    23  
10. INTEREST PERIODS
    24  
11. BREAK COSTS
    24  
12. FEES
    25  
13. TAX GROSS UP AND INDEMNITIES
    26  
14. INCREASED COSTS
    28  
15. OTHER INDEMNITIES
    28  
16. MITIGATION BY THE LENDER
    30  
17. COSTS AND EXPENSES
    30  
18. GUARANTEE AND INDEMNITY
    31  
19. REPRESENTATIONS
    34  
20. INFORMATION UNDERTAKINGS
    37  
21. FINANCIAL COVENANTS
    40  
22. GENERAL UNDERTAKINGS
    40  
23. EVENTS OF DEFAULT
    47  
24. CHANGES TO THE LENDER
    51  
25. CHANGES TO THE OBLIGORS
    53  
26. THE LENDER
    56  
27. SET-OFF
    57  
28. NOTICES
    57  
29. CALCULATIONS AND CERTIFICATES
    59  
30. PARTIAL INVALIDITY
    59  
31. REMEDIES AND WAIVERS
    59  
32. AMENDMENTS AND WAIVERS
    59  
33. COUNTERPARTS
    59  
34. GENERAL
    59  
35. INDEMNITIES AND REIMBURSEMENT
    60  
36. ACKNOWLEDGEMENT
    60  

page 1



--------------------------------------------------------------------------------



 



          CLAUSE   PAGE
37. GOVERNING LAW
    62  
38. ENFORCEMENT
    62  
SCHEDULE 1 THE ORIGINAL PARTIES
    63  
SCHEDULE 2 CONDITIONS PRECEDENT
    66  
SCHEDULE 3 UTILISATION REQUEST
    69  
SCHEDULE 4 FORM OF TRANSFER CERTIFICATE
    70  
SCHEDULE 5 FORM OF ACCESSION LETTER
    72  
SCHEDULE 6 FORM OF RESIGNATION LETTER
    73  
SCHEDULE 7 FORM OF COMPLIANCE CERTIFICATE
    74  
SCHEDULE 8 PART A — EXISTING SECURITY
    76  
PART B — NEW SECURITY
    78  
SCHEDULE 9 TIMETABLE
    79  
SCHEDULE 10 FORM OF CONDITIONS PRECEDENT CERTIFICATE
    80  
SCHEDULE 11 GROUP STRUCTURE DIAGRAM
    82  

page 2



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated          2011 and made between:

(1)   The Mac Services Group Pty Limited (ABN 53 003 657 510) (the “Original
Borrower”);   (2)   The Subsidiaries of the Original Borrower listed in Part I
of Schedule 1 as original guarantors (together with the Original Borrower, the
“Original Guarantors”); and   (3)   National Australia Bank Limited (ABN 12 004
044 937) as lender (“Original Lender”)

IT IS AGREED as follows:
SECTION 1
INTERPRETATION

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this Agreement:

“Accession Letter” means a document substantially in the form set out in
Schedule 5 (Form of Accession Letter).
“Additional Borrower” means a company which becomes an Additional Borrower in
accordance with Clause 25 (Changes to the Obligors).
“Additional Guarantor” means a company which becomes an Additional Guarantor in
accordance with Clause 25 (Changes to the Obligors).
“Additional Obligor” means an Additional Borrower or an Additional Guarantor.
“Authorisation” means:

(a)   an authorisation, consent, approval, resolution, licence, exemption,
filing, lodgement or registration required by any Governmental Agency or any
law; or   (b)   in relation to anything which will be fully or partly prohibited
or restricted by law if a Governmental Agency intervenes or acts in any way
within a specified period after lodgement, filing, registration or notification,
the expiry of that period without intervention or action.

“Authorised Officer” means:

(a)   in respect of a Transaction Party, any director, or any person from time
to time nominated as an Authorised Officer by that Transaction Party by a notice
to the Lender accompanied by certified copies of signatures of all new persons
so appointed (and in respect of which the Lender has not received notice of
revocation of which the appointment); and   (b)   in respect of the Lender, any
person whose title or acting title includes the word Manager, Head, Executive,
Director or President or cognate expressions, or any secretary or director.

“Availability Period” means the period from and including the date of this
Agreement to and including the Termination Date.

page 1



--------------------------------------------------------------------------------



 



“Available Commitment” means the Commitment minus:

(a)   the amount of any outstanding Loans; and   (b)   in relation to any
proposed Utilisation, the amount of any Loans that are due to be made on or
before the proposed Utilisation Date.

“BBR” for a period means:

(a)   the average bid rate displayed at or about 10.30am (Sydney time) on the
first day of that period on the Reuters screen BBSY page for a term equivalent
to the period; or   (b)   if:

  (i)   for any reason that rate is not displayed for a term equivalent to that
period; or     (ii)   the basis on which that rate is displayed is changed and
in the opinion of the Lender it ceases to reflect the Lender’s cost of funding
to the same extent as at the date of this Agreement,         then BBR will be
the rate determined by the Lender to be the average of the buying rates quoted
to the Lender by 3 Reference Banks at or about that time on that date. The
buying rates must be for bills of exchange accepted by a leading Australian bank
and which have a term equivalent to the period. If there are no buying rates the
rate will be the rate notified by the Lender to the Original Borrower to be the
Lender’s cost of funding the relevant Loan for that period.

Rates will be expressed as a yield percent per annum to maturity and if
necessary, will be rounded up to the nearest fourth decimal place.
“Borrower” means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with Clause 25 (Changes to the Obligors).
“Borrowings” means, on the relevant Ratio Date, the outstanding principal,
capital or nominal amount and any fixed or minimum premium payable on prepayment
or redemption of any indebtedness for or in respect of Financial Indebtedness
(other than Subordinated Financial Indebtedness and any indebtedness owed by one
Obligor to another Obligor) and any amount of redeemable shares which are
redeemable (other than at the option of the issuer) before the final Termination
Date, in each case, on that date.
“Break Costs” means the amount (if any) by which:

(a)   the interest (excluding the Margin) which the Lender should have received
for the period from the date of receipt of all or any part of a Loan or Unpaid
Sum to the last day of the current Interest Period in respect of that Loan or
Unpaid Sum, had the principal amount or Unpaid Sum received been paid on the
last day of that Interest Period;       exceeds:   (b)   the amount which the
Lender would be able to obtain by placing an amount equal to the principal
amount or Unpaid Sum received by it on deposit with a leading bank in the
Australian bank bill market or acquiring a bill of exchange accepted by a
leading bank for a period starting on the Business Day following receipt or
recovery and ending on the last day of the current Interest Period.       It is
an amount payable in lieu of interest which would otherwise have been paid.



page 2



--------------------------------------------------------------------------------



 



“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in Sydney.
“Closing Date” means the date on which all conditions precedent for the initial
Utilisation have been satisfied in accordance with this Agreement.
“Commitment” means:

(a)   in relation to the Original Lender, the amount set opposite its name under
the heading “Commitment” in Part II of Schedule 1 (The Original Parties) and the
amount of any other Commitment transferred to it under this Agreement; and   (b)
  in relation to any other Lender, the amount of any Commitment transferred to
it under this Agreement,       to the extent not cancelled, reduced or
transferred by it under this Agreement.

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 7 (Form of Compliance Certificate).
“Conditions Precedent Certificate” means a certificate substantially in the form
set out in Schedule 10 (Form of Conditions Precedent Certificate)
“Contamination” means in respect of a property, the presence of a pollutant,
contaminant, dangerous, toxic or hazardous substance, petroleum or petroleum
product, chemical, solid, special liquid, industrial or other waste:

(a)   in, on or under the property; or   (b)   in the ambient air and emanating
from the property.

“Contested Tax” means a Tax payable by an Obligor where the Obligor is
contesting its liability to pay that Tax, and has reasonable grounds to do so.
“Controller” has the meaning given to it in section 9 of the Corporations Act.
“Corporations Act” means the Corporations Act 2001 (Cth).
“Costs” includes costs, charges, expenses and legal fees, including those
incurred in connection with advisers.
“Default” means an Event of Default or any event or circumstance specified in
Clause 23 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.
“EBITDA” means, on the relevant Ratio Date, the aggregate earnings of the Group
on a consolidated basis before interest, income tax, abnormal items and
extraordinary items, depreciation and amortisation of intangibles for the
12 month period ending on that date.
“Environmental Law” means any legislation regulating a pollutant, contaminant,
dangerous, toxic or hazardous substance, petroleum or petroleum product,
chemical, solid, special liquid, industrial or other waste in connection with
the protection of the environment or health and safety.

page 3



--------------------------------------------------------------------------------



 



“Environmental Liability” means any actual or potential claim, action, damage,
loss, liability, cost, charge, expense, outgoing or payment incurred or which
may be incurred in connection with:

(a)   the investigation or remediation;   (b)   a claim by any third party;  
(c)   any action, order, declaration or notice by a Governmental Agency under an
Environmental Law; or   (d)   any agreement between an Obligor and any:

  (i)   owner or occupier of land; or     (ii)   Governmental Agency;

of or in respect of Contamination of any Premises.
“Event of Default” means any event or circumstance specified as such in Clause
23 (Events of Default).
“Existing Facility” means the facilities made available under the document
entitled “Loan Agreement”, dated 8 July 2008 (as amended and restated from time
to time), between the Original Borrower and the Original Lender (amongst
others).
“Existing Security” means each Security listed in Schedule 8 — Part A.
“Facility” means the revolving loan facility made available under this Agreement
as described in Clause 2 (The Facility).
“Facility Office” means the office or offices in Australia notified by the
Lender to the Original Borrower in writing on or before the date it becomes a
Lender (or, following that date, by not less than five Business Days’ written
notice to the Original Borrower) as the office or offices through which the
Lender will perform its obligations under this Agreement.
“Finance Document” means:

(a)   this Agreement;   (b)   the Parent Guarantee;   (c)   any Subordination
Deed;   (d)   any Security Document;   (e)   any Accession Letter;   (f)   any
Compliance Certificate;   (g)   any Utilisation Request;   (h)   each Hedging
Agreement;   (i)   any other document designated as such by the Lender and the
Original Borrower; and

page 4



--------------------------------------------------------------------------------



 



(j)   any document entered into or given under or in connection with, or for the
purpose of amending or novating, any document referred to above.

“Financial Indebtedness” means any indebtedness for or in respect of:

(a)   moneys borrowed;   (b)   any amount raised under any acceptance credit,
bill acceptance or bill endorsement facility;   (c)   any amount raised pursuant
to any note purchase facility or the issue of bonds, notes, debentures, loan
stock or any similar instrument;   (d)   the amount of any liability in respect
of any lease or hire purchase contract which would, in accordance with GAAP, be
treated as a finance or capital lease;   (e)   receivables sold or discounted
(other than any receivables to the extent they are sold on a non-recourse
basis);   (f)   any redeemable shares where the holder has the right, or the
right in certain conditions, to require redemption;   (g)   any amount raised
under any other transaction (including any forward sale or purchase agreement)
having the commercial effect of a borrowing;   (h)   consideration for the
acquisition of assets or services payable more than 90 days after acquisition;  
(i)   any derivative transaction entered into in connection with protection
against or benefit from fluctuation in any rate or price (and, when calculating
the value of any derivative transaction, only the marked to market value shall
be taken into account);   (j)   any counter-indemnity obligation in respect of a
guarantee, indemnity, bond, standby or documentary letter of credit or any other
instrument issued by a bank or financial institution; and   (k)   the amount of
any liability in respect of any guarantee or indemnity for any of the items
referred to in paragraphs (a) to (j) above.

“Financial Statements” means:

(a)   a statement of financial performance;   (b)   a statement of financial
position; and;   (c)   a statement of cash flow,       together with any notes
to those documents and any accompanying reports, statements, declarations and
other documents or information.

“Financing Change Statement” a financing change statement within the meaning of
the PPSA.
“Financing Statement” a financing statement within the meaning of the PPSA.
“GAAP” means generally accepted accounting principles, standards and practices
in Australia.

page 5



--------------------------------------------------------------------------------



 



“Governmental Agency” means any government or any governmental,
semi-governmental or judicial entity or authority. It also includes any
self-regulatory organisation established under statute or any stock exchange.
“Gross Debt” means, on the relevant Ratio Date, the aggregate principal amount
of all obligations of the Group for or in respect of Borrowings and so that no
amount shall be included or excluded more than once, on that date.
“Gross Interest” means, on the relevant Ratio Date, the aggregate amount of
interest accrued by the Group on a consolidated basis (including on Subordinated
Financial Indebtedness) during the 12 month period ending on that date.
“Group” means the Original Borrower and its Subsidiaries.
“Group Structure Diagram” means the group structure diagram in Schedule 11, as
amended or updated by the delivery of a new diagram to the Lender under Clause
20.5 (Group structure chart).
“Guarantor” means an Original Guarantor or an Additional Guarantor, unless it
has ceased to be a Guarantor in accordance with Clause 25 (Changes to the
Obligors).
“Head Company” means the head company (as defined in the Tax Act) of a Tax
Consolidated Group.
“Hedging Agreement” means the agreement dated as of 6 October 2004 between the
Original Borrower and the Original Lender, as amended and supplemented from time
to time.
“Indirect Tax” means any goods and services tax, consumption tax, value added
tax or any tax of a similar nature.
“Interest Cover Ratio ” means the interest cover ratio determined in accordance
with Clause 21.1.
“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 10 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 9.3 (Default interest).
“Lender” means:

(a)   the Original Lender; and   (b)   any person which has become a Lender in
accordance with Clause 24 (Changes to the Lender),       which in each case has
not ceased to be a Lender in accordance with the terms of this Agreement.

“Leverage Ratio” means the leverage ratio determined in accordance with Clause
21.2.
“Loan” means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.
“Margin” means the percentage rate per annum determined by reference to the
table below, based on the Leverage Ratio set out in the most recent Compliance
Certificate provided to the Lender in accordance with Clause 20.2:

page 6



--------------------------------------------------------------------------------



 



      Leverage Ratio:   Margin
> 2.50x
  2.60% per annum
 
   
> 2.00x and < = 2.50x
  2.50% per annum
 
   
> 1.50x and < = 2.00x
  2.40% per annum
 
   
> 1.00x and < = 1.50x
  2.30% per annum
 
   
> 0.50x and < = 1.00x
  2.20% per annum
 
   
< = 0.50x
  2.10% per annum

Any change in Margin will apply on and from the day immediately following the
most recent Ratio Date, until adjusted in accordance with this definition.
“Material Adverse Effect” means a material adverse effect on:

(a)   the ability of the Obligors (taken as a whole) to comply with their
payment and other material obligations under any Finance Document; or   (b)  
the Parent Guarantor’s ability to comply with its payment and other material
obligations under any Finance Document;   (c)   the Lender’s rights under a
Finance Document; or   (d)   the business or financial condition of the Obligors
taken as a whole;   (e)   the business or financial condition of the Parent
Guarantor.

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

(a)   if there is no numerically corresponding day in the calendar month in
which that period is to end, that period shall end on the last Business Day in
that calendar month; and   (b)   if an Interest Period begins on the last
Business Day of a calendar month, that Interest Period shall end on the last
Business Day in the calendar month in which that Interest Period is to end.

The above rules will only apply to the last Month of any period.
“Narrabri Trust” means The Narrabri Property Trust, constituted by a trust deed
dated 27 July 2010.
“New Security” means each Security listed in Schedule 8 — Part B.
“Obligor” means a Borrower or a Guarantor, or some or all of them (as the
context requires).
“Original Financial Statements” means the audited consolidated Financial
Statements of the Group for the financial year ended 30 June 2010.
“Original Obligor” means an Original Borrower or an Original Guarantor.

page 7



--------------------------------------------------------------------------------



 



“Parent Guarantee” means the guarantee given by the Parent Guarantor in favour
of the Lender on or about the date of this Agreement.
“Parent Guarantor” means Oil States International, Inc.
“Party” means a party to this Agreement and includes its successors in title,
permitted assigns and permitted transferees.
“Permitted Financial Accommodation” means any financial accommodation or any
Guarantee provided by an Obligor in respect of financial accommodation:

(a)   under the Finance Documents;   (b)   to another Obligor;   (c)   in the
ordinary course of business up to a maximum aggregate amount for all Obligors of
$5,000,000; or   (d)   with the Lender’s prior written consent.

“Permitted Financial Indebtedness” means any Financial Indebtedness:

(a)   under leases or hire purchase arrangements where the Financial
Indebtedness incurred under those leases or hire purchase arrangements does not
exceed $10,000,000 in aggregate at any time;   (b)   owed to trade creditors
necessarily incurred in the ordinary course of business;   (c)   owed under the
Finance Documents;   (d)   between an Obligor and a Subsidiary of the Parent
Guarantor, which is subordinated pursuant to the terms of a Subordination Deed,
provided the maximum Financial Indebtedness subordinated under such arrangement
does not exceed $100,000,000 in aggregate at any time;   (e)   that is Permitted
Financial Accommodation to any Obligor;   (f)   that is not otherwise permitted
by paragraphs (a) to (e) above, provided that the aggregate Financial
Indebtedness of the Group permitted under this paragraph (f) does not exceed
$10,000,000 in aggregate at any time; or   (g)   otherwise incurred with the
prior written consent of the Lender.

“Permitted Reorganisation” means:

(a)   a re-organisation involving the business or assets of, or shares of (or
other interests in), any dormant member of the Group where all or substantially
all of the business, assets, and shares of (or other interests in) that member
of the Group continue to be owned directly or indirectly by the Original
Borrower in the same or a greater percentage as prior to such re-organisation
(and may include the winding up or sale of a Subsidiary, or merger of
Subsidiaries), other than the business, assets and shares of (or other interests
in) relevant members of the Group which cease to be owned:

  (i)   as a result of a disposal or merger permitted under, but subject always
to the terms of, this Agreement; or

page 8



--------------------------------------------------------------------------------



 



  (ii)   as a result of a disposal of shares (or partnership or other ownership
interests) in a member of the Group required to comply with applicable laws,
provided that any such disposal is limited to the minimum amount required to
comply with such applicable laws; and

(b)   any other re-organisation involving one or more members of the Group
approved in writing by the Lender (acting reasonably),

provided that the Lender will continue to have the same or substantially
equivalent guarantees, indemnities and Security as before the reorganisation (to
the extent business, assets, shares or other interest are not disposed of as
permitted under, but subject always to, the terms of this Agreement).
“Permitted Security Interest” means each Security described in Clause 22.6(c).
“PPSA” means the Personal Property Securities Act 2009 (Cth).
“PPS Law” means:

(a)   the PPSA;   (b)   any regulations made at any time under the PPSA;   (c)  
any provision of the PPSA or any regulations made at any time under the PPSA;  
(d)   any amendment to any of the above, made at any time; or   (e)   any
amendment made at any time to any other legislation as a consequence of a PPS
Law referred to in paragraphs (a) to (d) above.

“PPSA Security Interest” means a security interest within the meaning of the
PPSA.
“Premises” means any property owned or occupied by an Obligor or which is used
by an Obligor to carry on any activities.
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, the first day of that period.
“Ratio Date” means each 31 March, 30 June, 30 September and 31 December of each
calendar year, with the first such date commencing on 30 June 2011.
“Receiver” includes a receiver or receiver and manager.
“Reference Banks” means Australia and New Zealand Banking Group Limited (ACN 005
357 522), Commonwealth Bank of Australia (ACN 123 123 124) and Westpac Banking
Corporation (ACN 007 457 141) or such other banks as may be appointed by the
Lender in consultation with the Original Borrower.
“Relevant Party” means any Transaction Party or Subordinated Lender.
“Relevant Trust” means each of the following Trusts:

(a)   The MAC Middlemount Property Trust, constituted by a trust deed dated 10
August 2007;   (b)   The Muswellbrook Property Trust, constituted by a trust
deed dated 10 August 2007;

page 9



--------------------------------------------------------------------------------



 



(c)   The Wandoan Property Trust, constituted by a trust deed dated 13
March 2008;   (d)   The MAC Middlemount Leisure Centre Trust, constituted by a
trust deed dated 5 December 2007; and   (e)   The Karratha Property Trust,
constituted by a trust deed dated 13 August 2008.

“Repeating Representations” means each of the representations set out in Clause
19 other than the representations in Clauses 19.9 and 19.16.
“Resignation Letter” means a letter substantially in the form set out in
Schedule 6 (Form of Resignation Letter).
“Scheme” means a trust that is a registered managed investment scheme under
section 601EB of the Corporations Act.
“Screen Rate” means in relation to BBR, the average bid rate displayed at or
about 10.30am (Sydney time) on the first day of the relevant period on the
Reuters screen BBSY page for a term equivalent to the relevant period.
“Secured Money” means all debts and monetary liabilities of each Transaction
Party to the Lender under or in relation to any Finance Document and in any
capacity, irrespective of whether the debts or liabilities:

(a)   are present or future;   (b)   are actual, prospective, contingent or
otherwise;   (c)   are owed or incurred by or on account of any Obligor alone,
or severally or jointly with any other person;   (d)   are owed to or incurred
for the account of the Lender alone, or severally or jointly with any other
person;   (e)   are owed to any other person as agent (whether disclosed or not)
for or on behalf of the Lender;   (f)   are owed or incurred as principal,
interest, fees, charges, Taxes, damages (whether for breach of contract or tort
or incurred on any other ground), losses, Costs or expenses, or on any other
account;   (g)   are owed to or incurred for the account of the Lender directly
or as a result of:

  (i)   the assignment or transfer to the Lender of any debt or liability of any
Transaction Party (whether by way of assignment, transfer or otherwise); or    
(ii)   any other dealing with any such debt or liability;

(h)   are owed to or incurred for the account of the Lender before the date of
this Agreement or before the date of any assignment of this Agreement to the
Lender by any other person or otherwise; or   (i)   comprise any combination of
the above.

“Secured Property” means the rights, assets, property and undertaking the
subject of a Security Document.

page 10



--------------------------------------------------------------------------------



 



“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement, notice or
arrangement having a similar effect and a PPSA Security Interest, but “Security”
does not include any security interest provided for by one of the following
transactions if such transaction does not secure payment or performance of any
obligation, provided that, for the avoidance of doubt, such transaction is
otherwise permitted by the terms of the Finance Documents (and nothing in this
definition is intended to modify such terms):

(a)   PPS Lease (as defined in the PPSA)   (b)   commercial consignment (as
defined in the PPSA); and   (c)   transfer of account or chattel paper (each as
defined in the PPSA).

“Security Document” means:

(a)   each Existing Security and New Security;   (b)   each Security granted by
a Transaction Party as security for, or to credit enhance the payment of, the
Secured Moneys; and   (c)   any document designated as a “Security Document” by
the Lender and the Original Borrower.

“Serial Number” means a serial number within the meaning of the PPSA.
“Solvent” means, with respect to the Parent Guarantor,

(a)   the fair value of the assets of the Parent Guarantor exceeds its debts and
liabilities, contingent or otherwise;   (b)   the present fair saleable value of
the property of the Parent Guarantor is greater than the amount that will be
required to pay the probable liability associated with its debts and other
liabilities, contingent or otherwise, as such debts and other liabilities become
absolute and matured;   (c)   the Parent Guarantor is able to pay its debts and
liabilities, contingent or otherwise, as such debts and liabilities become
absolute and matured; and   (d)   the Parent Guarantor does not have
unreasonably small capital with which to conduct its business in which it is
engaged as such business is now conducted and is proposed to be conducted from
the date of this Deed.

“Specified Time” means a time determined in accordance with Schedule 9
(Timetable).
“Subordinated Financial Indebtedness” means Financial Indebtedness that falls
within paragraph (d) of the definition of Permitted Financial Indebtedness.
“Subordinated Lender” means any entity which is owed Subordinated Financial
Indebtedness by any Obligor.
“Subordination Deed” means a deed agreed between the Lender, the Original
Borrower and a Subordinated Lender in respect of Subordinated Financial
Indebtedness.
“Subsidiary” has the meaning given in the Corporations Act, but as if body
corporate includes any entity. It also includes an entity required by current
accounting practice to be included in the

page 11



--------------------------------------------------------------------------------



 



consolidated annual financial statements of that entity or would be required if
that entity were a corporation.
“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.
“Termination Date” means 30 November 2013.
“TFA” means the tax funding agreement dated 19 April 2011 between members of the
Group and PTI Holding Company 1 Pty Ltd and PTI Holding Company 2 Pty Ltd.
“Transaction Party” means an Obligor or the Parent Guarantor, or some or all of
them (as the context requires).
“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Lender and the Original Borrower.
“Transfer Date” means, in relation to a transfer, the later of:

(a)   the proposed transfer date specified in the Transfer Certificate; and  
(b)   the date which is the fifth Business Day after the date of delivery of the
relevant Transfer Certificate to the Original Borrower.

“Trust” means the trust of any Trustee.
“Trust Deed” means the trust deed of the relevant Trust.
“Trust Deed of Release” means the document entitled “Deed of Release — Loan
Agreement” dated on or about the date of this Agreement, between the Borrower,
the Lender, The MAC Linen Services Pty Ltd (ABN 54 120 171 511) and MSL Nominees
Pty Limited (ACN 126 933 953) in its capacity as trustee of The MAC Middlemount
Property Trust and in its capacity as trustee of the Wandoan Property Trust.
“Trustee” means any trustee of an Obligor or any Obligor who is a trustee of a
trust.
“TSA” means the tax sharing agreement dated 19 April 2011 between members of the
Group and PTI Holding Company 1 Pty Ltd and PTI Holding Company 2 Pty Ltd.
“Unpaid Sum” means any sum due and payable but unpaid by a Transaction Party
under the Finance Documents.
“Utilisation” means a utilisation of the Facility.
“Utilisation Date” means the date of a Utilisation, being the date on which a
Loan is to be made.
“Utilisation Request” means a notice substantially in the form set out in
Schedule 3 (Utilisation Request).

1.2   Construction   (a)   Any reference in this Agreement to:

page 12



--------------------------------------------------------------------------------



 



  (i)   “assets” includes present and future properties, revenues and rights of
every description;     (ii)   a “Finance Document” or any other agreement or
instrument is a reference to that Finance Document or other agreement or
instrument as amended or novated;     (iii)   “indebtedness” includes any
obligation (whether incurred as principal or as surety) for the payment or
repayment of money, whether present or future, actual or contingent;     (iv)  
a “person” or “entity” includes any person, firm, company, corporation,
government, state or agency of a state or any association, trust or partnership
(whether or not having separate legal personality) or two or more of the
foregoing and any reference to a particular person or entity (as so defined)
includes a reference to that person’s or entity’s executors, administrators,
successors, substitutes (including by novation) and assigns;     (v)   a
“regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation and if not having the force
of law, with which responsible entities in the position of the relevant Party
would normally comply;     (vi)   the words “including”, “for example” or “such
as” when introducing an example do not limit the meaning of the words to which
the example relates to that example or examples of a similar kind;     (vii)   a
provision of law or a regulation is a reference to that provision as amended or
re-enacted;     (viii)   a “liquidation” includes official management,
appointment of an administrator, compromise, arrangement, merger, amalgamation,
reconstruction, winding up, dissolution, deregistration, assignment for the
benefit of creditors, scheme, composition or arrangement with creditors,
insolvency, bankruptcy, or a similar procedure or, where applicable, changes in
the constitution of any partnership or person, or death; and     (ix)   unless a
contrary indication appears, a time of day is a reference to Sydney time;    
(x)   “law” means common law, principles of equity, and laws made by parliament
(and laws made by parliament include State, Territory and Commonwealth laws and
regulations and other instruments under them);     (xi)   “accounting standards”
is a reference to GAAP and a reference to an accounting term is a reference to
that term as it is used in those accounting standards, or, if not inconsistent
with those standards, in generally accepted accounting principles and practices
in Australia;     (xii)   a “derivative transaction” includes any derivative
transaction entered into in connection with protection against, or benefit from,
fluctuation in any rate or price;

page 13



--------------------------------------------------------------------------------



 



  (xiii)   a reference to “determines” or “determined” means a determination
made in the absolute discretion of the person making the determination unless
stated otherwise or if required to act reasonably;     (xiv)   a reference to
“enforce”, “enforced” or “enforcement” is taken to include a reference to the
meaning given to “Enforce” in the Corporations Act;     (xv)   a group of
persons is a reference to any two or more of them collectively and to each of
them individually;     (xvi)   a reference to any thing (including an amount) is
a reference to the whole and each part of it;     (xvii)   “know your customer
checks” means, with respect to a Transaction Party, any “know your customer” or
other identification checks or procedures of the Lender in order to manage the
Lender’s money-laundering or terrorism financing risk or to comply with any
anti-money laundering or counter-terrorism financing or economic and trade
sanctions laws in Australia or any other country in which that Transaction Party
conducts its business; and     (xviii)   writing and related expressions
includes all means of reproducing words in a tangible and permanently visible
form.

(b)   Section, Clause and Schedule headings are for ease of reference only.  
(c)   Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.  
(d)   A Default is “continuing” if it has not been remedied to the satisfaction
of the Lender or waived in writing.   1.3   PPS Law   (a)   If:

  (i)   a PPS Law applies, or will at a future date apply to any of the Finance
Documents or any of the transactions contemplated by them, or the Lender
determines that a PPS Law applies, or will at a future date apply, to any of the
Finance Documents or any of the transactions contemplated by them; and     (ii)
  in the opinion of the Lender (acting reasonably), the PPS Law:

  (A)   adversely affects or would or may adversely affect the Lender’s security
position or the rights or obligations of the Lender under or in connection with
the Finance Documents; or     (B)   enables or would enable the Lender’s
security position to be improved without adversely affecting the Obligors in a
material respect,

      the Lender may (acting reasonably) from time to time give notice to the
Obligors requiring the Obligors to do anything, including:     (iii)   promptly
providing all necessary information (including Serial Numbers) and taking all
necessary action (including obtaining any consent or agreement or giving any
notice) to enable the Lender to register fully valid and effective Financing
Statements or Financing Change Statements with respect to any

page 14



--------------------------------------------------------------------------------



 



      PPSA Security Interest held or intended to be held by the Lender under the
Finance Documents at any time;     (iv)   amending any Finance Document or
executing any new Finance Document,

    that in the Lender’s opinion (acting reasonably) is necessary to ensure
that, to the maximum possible extent, the Lender’s security position, and rights
and obligations, are not adversely affected as contemplated by Clause
1.3(a)(ii)(A) (or that any such adverse effect is overcome), or that the
Lender’s security position is improved as contemplated in Clause 1.3(a)(ii)(B).
The Obligors must comply with the requirements of that notice within the time
stipulated in the notice.

page 15



--------------------------------------------------------------------------------



 



SECTION 2
THE FACILITY

2.   THE FACILITY   (a)   Subject to the terms of this Agreement, the Lender
makes available to the Borrowers an Australian dollar revolving loan facility in
an aggregate amount equal to the Commitment.   (b)   At the end of the
Availability Period, the whole of the Available Commitment is automatically
cancelled and the Commitment reduces to zero.   3.   PURPOSE   3.1   Purpose    
  Each Borrower shall apply all amounts borrowed by it under the Facility
towards:   (a)   firstly, repayment of all amounts outstanding under the
Existing Facility and each Transaction Document (as defined in the Existing
Facility) in full; and   (b)   thereafter for the following purposes:

  (i)   payment of Costs and expenses associated with the establishment of the
Facility;     (ii)   general corporate purposes (including capital expenditure
and acquisitions) of the Group; and     (iii)   any other purpose approved by
the Lender in writing.

3.2   Monitoring       The Lender is not bound to monitor or verify the
application of any amount borrowed pursuant to this Agreement.   4.  
REFINANCING OF EXISTING FACILITY   (a)   All amounts outstanding under the
Existing Facility shall be deemed to be outstanding under this Agreement on and
from the Closing Date.   (b)   The Existing Facility shall be automatically
terminated after the Closing Date.   5.   CONDITIONS OF UTILISATION   5.1  
Initial conditions precedent       No Borrower may deliver a Utilisation Request
unless the Lender has received all of the documents and other evidence listed in
Part I of Schedule 2 (Conditions precedent) in form and substance satisfactory
to the Lender. The Lender shall notify the Original Borrower promptly upon being
so satisfied.   5.2   Further conditions precedent       The Lender will only be
obliged to comply with Clause 6.4 (Loan availability) if on the date of the
Utilisation Request and on the proposed Utilisation Date:   (a)   the Lender has
received a valid and irrevocable Utilisation Request;   (b)   no Default is
continuing or would result from the proposed Loan;

page 16



--------------------------------------------------------------------------------



 



(c)   all Authorisations are in place; and   (d)   the Repeating Representations
to be made by each Obligor are in all material respects correct and not
misleading (subject to any disclosure made by the Original Borrower to the
Lender in writing and which is agreed by the Lender in writing on or prior to
the date of such repetition).   5.3   Maximum number of Loans       A Borrower
may not deliver a Utilisation Request if as a result of the proposed Utilisation
2 or more Utilisations would have been requested during that Month.   5.4   Know
your customer requirements   (a)   Each Obligor agrees that the Lender may
delay, block or refuse to process any transaction under the Finance Documents
without incurring any liability if the Lender suspects that:

  (i)   the transaction may breach any anti-money laundering or
counter-terrorism financing or economic and trade sanctions law in Australia or
any other country in which a Transaction Party conducts its business;     (ii)  
the transaction involves any person (natural, corporate or governmental) that is
itself sanctioned or is connected, directly or indirectly, to any person that is
sanctioned under economic and trade sanctions imposed by Australia or any other
country in which a Transaction Party conducts its business; or     (iii)   the
transaction may directly or indirectly involve the proceeds of, or be applied
for the purposes of, unlawful conduct.

(b)   Each Obligor must provide all information to the Lender which the Lender
reasonably requires in order to manage its money-laundering, terrorism financing
or economic and trade sanctions risk or to comply with any laws or regulations
in Australia or any other country in which a Transaction Party conducts its
business.   (c)   Each Obligor declares and undertakes to the Lender that the
processing of any transaction by the Lender in accordance with that Obligor’s
instructions will not breach any laws or regulations in Australia or any other
country in which a Transaction Party conducts its business.   5.5   Protection
for statutory proscriptions       Despite any other provision of a Finance
Document to the contrary, the Lender is not obliged to do or omit to do anything
if it would, in its reasonable opinion, constitute a breach of any law or
regulation, including the Charter of the United Nations Act 1945 (Cth), the
Charter of the United Nations (Dealing and Assets) Regulations 2008 (Cth), the
Banking (Foreign Exchange) Regulations 1959 (Cth) and any other applicable
sanctions legislation.   5.6   Condition subsequent       If:   (a)   the
Narrabri Trust is not wound up; and   (b)   the relevant transfer forms (with an
accompanying exemption letter issued by New South Wales Office of State Revenue
to the Original Borrower, confirming the availability of reconstruction relief
with respect to such transfer) transferring all of the rights, title and
interest in and to the property, assets and undertaking of the Trustee of the
Narrabri Trust, and all property of the Narrabri Trust, are not executed by the

page 17



--------------------------------------------------------------------------------



 



    Original Borrower and lodged with the New South Wales Office of State
Revenue for stamping,

in each case, on or prior to the date that is 60 days from the date of this
Agreement, then the Borrower undertakes to:

(c)   procure the Obligor that is the Trustee of the Narrabri Trust at that time
to become an Additional Guarantor in its capacity as Trustee of the Narrabri
Trust under and in accordance with this Agreement; and   (d)   to make such
amendments as are reasonably required by the Lender to this Agreement to reflect
that the Trustee of the Narrabri Trust is an Obligor and party to this
Agreement.

page 18



--------------------------------------------------------------------------------



 



SECTION 3
UTILISATION

6.   UTILISATION   6.1   Delivery of a Utilisation Request       A Borrower may
utilise the Facility by delivery to the Lender of a Utilisation Request not
later than the Specified Time (or such later time agreed to by the Lender in
writing) duly completed and signed by an Authorised Officer of the Borrower.  
6.2   Completion of a Utilisation Request   (a)   Each Utilisation Request is
irrevocable and will not be regarded as having been duly completed unless:

  (i)   the proposed Utilisation Date is a Business Day within the Availability
Period;     (ii)   the amount of the Utilisation complies with Clause 6.3
(Amount); and     (iii)   the proposed Interest Period complies with Clause 10
(Interest Periods).

(b)   Only one Loan may be requested in each Utilisation Request.   6.3   Amount
      The amount of the proposed Loan must be a minimum of $100,000 and an
integral multiple of $1,000 or, if less, the Available Commitment.   6.4   Loan
availability   (a)   If the conditions set out in this Agreement have been met,
the Lender shall make each Loan available to the relevant Borrower the
Utilisation Date through its Facility Office.   (b)   Where on the same day the
Lender is obliged to provide a Loan to a Borrower and the Borrower is obliged to
repay a Loan, only the net amount need be provided in cash or repaid in cash, as
the case may be.   6.5   Reliquefication bills   (a)   Each Borrower irrevocably
and for value authorises the Lender (at the option of the Lender) from time to
time:

  (i)   to prepare reliquefication bills of exchange in relation to a Loan to
it; and     (ii)   to sign them as drawer or endorser in the name of and on
behalf of the Borrower.

(b)   The total face amount of reliquefication bills prepared by the Lender and
outstanding in relation to any Loan must not at any time exceed:

  (i)   the principal amount of that Loan; plus     (ii)   the total interest on
that Loan over the relevant Interest Period.

(c)   Reliquefication bills must mature on or before the last day of the
relevant Interest Period.   (d)   The Lender may realise or deal with any
reliquefication bill prepared by it as it thinks fit.

page 19



--------------------------------------------------------------------------------



 



(e)    (i)   The Lender shall indemnify the relevant Borrower on demand against
all liabilities, Costs and expenses incurred by the Borrower by reason of it
being a party to a reliquefication bill prepared by that Lender.     (ii)   This
paragraph (e) does not affect any obligation of the relevant Borrower under this
Agreement. In particular the obligations of the Borrower to make payments under
this Agreement are not in any way affected by any liability of the Lender,
contingent or otherwise, under this indemnity.

(f)   If a reliquefication bill prepared by the Lender is presented to the
relevant Borrower and that Borrower discharges it by payment, the amount of that
payment will be deemed to have been applied against the moneys payable to that
Lender.

page 20



--------------------------------------------------------------------------------



 



SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION

7.   REPAYMENT       Each Borrower which has drawn a Loan shall repay that Loan
on the Termination Date.   8.   PREPAYMENT AND CANCELLATION   8.1   Illegality  
    If it becomes unlawful (or impossible as a result of a change in law or
regulation) in any jurisdiction for the Lender to perform any of its obligations
as contemplated by this Agreement or to fund or maintain any Loan:   (a)   the
Lender shall promptly notify the Original Borrower upon becoming aware of that
event;   (b)   upon the Lender notifying the Original Borrower, the Commitment
will be immediately cancelled; and   (c)   each Borrower shall repay each Loan
made to that Borrower on:

  (i)   the later of the last day of the current Interest Period for the Loan
and the thirtieth day after the Lender has notified the Original Borrower; or  
  (ii)   if earlier, the date specified by the Lender in the notice delivered to
the Original Borrower (being no earlier than the last day of any applicable
grace period permitted by law).

8.2   Change of control   (a)   If the Parent Guarantor ceases to Control the
Original Borrower:

  (i)   the Original Borrower shall promptly notify the Lender upon becoming
aware of that event; and     (ii)   the Lender may, by not less than 90 days
notice to the Original Borrower, cancel the Facility and declare all outstanding
Loans, together with accrued interest, and all other amounts accrued under the
Finance Documents, immediately due and payable, whereupon the Facility will be
cancelled and all such outstanding amounts will become immediately due and
payable.

(b)   For the purpose of paragraph (a) above “Control” includes:

  (i)   “control” as defined in section 50AA of the Corporations Act; and    
(ii)   the direct or indirect power to directly or indirectly:

  (A)   direct the management or policies of the corporation; or     (B)  
control the membership of the board of directors,         whether or not the
power has statutory, legal or equitable force or is based on statutory, legal or
equitable rights and whether or not it arises by means of trusts, agreements,
arrangements, understandings, practices, the ownership of any interest in shares
or stock of the corporation or otherwise.



page 21



--------------------------------------------------------------------------------



 



8.3   Voluntary cancellation       The Original Borrower may, if it gives the
Lender not less than 3 Business Days’ (or such shorter period as the Lender may
agree) prior notice, cancel the whole or any part (being a minimum amount of
$100,000 and a whole multiple of $10,000) of the Available Commitment. The
Commitment is cancelled to the extent of the Available Commitment cancelled
under this Clause 8.3.   8.4   Voluntary prepayment of Loans       The Borrower
to which a Loan has been made may, if it gives the Lender not less than 4
Business Days’ (or such shorter period as the Lender may agree) prior notice,
prepay the whole or any part of the Loan (but if in part, being an amount that
reduces the Loan by a minimum amount of $100,000 and a whole multiple of
$10,000).   8.5   Right of repayment and cancellation   (a)   If:

  (i)   any sum payable to the Lender by an Obligor is required to be increased
under paragraph (c) of Clause 13.2 (Tax gross-up); or     (ii)   the Lender
claims indemnification from the Original Borrower under Clause 13.3 (Tax
indemnity) or Clause 14.1 (Increased costs),         the Original Borrower may,
whilst the circumstance giving rise to the requirement or indemnification
continues, give the Lender notice of cancellation of the Commitment and its
intention to procure the repayment of the Loans.

(b)   On receipt of a notice referred to in paragraph (a) above, the Commitment
shall immediately be reduced to zero.   (c)   On the last day of each Interest
Period which ends after the Original Borrower has given notice under paragraph
(a) above (or, if earlier, the date specified by the Original Borrower in that
notice), each Borrower to which a Loan is outstanding shall repay that Loan.  
8.6   Restrictions   (a)   Any notice of cancellation or prepayment given by any
Party under this Clause 8 shall be irrevocable and, unless a contrary indication
appears in this Agreement, shall specify the date or dates upon which the
relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.   (b)   Any prepayment under this Agreement shall be
made together with accrued interest on the amount prepaid and, subject to any
Break Costs, without premium or penalty.   (c)   Unless a contrary indication
appears in this Agreement, any part of the Facility which is prepaid may be
reborrowed in accordance with the terms of this Agreement.   (d)   The Borrowers
shall not repay or prepay all or any part of the Loans or cancel all or any part
of the Commitments except at the times and in the manner expressly provided for
in this Agreement.   (e)   No amount of the Commitment cancelled under this
Agreement may be subsequently reinstated.

page 22



--------------------------------------------------------------------------------



 



SECTION 5
COSTS OF UTILISATION

9.   INTEREST   9.1   Calculation of interest       The rate of interest on each
Loan for each Interest Period is the percentage rate per annum which is the
aggregate of:   (a)   the applicable Margin; and   (b)   BBR for that Interest
Period.   9.2   Payment of interest       The Borrower to which a Loan has been
made shall pay accrued interest on that Loan on the last day of each Interest
Period (and, if the Interest Period is longer than six Months, on the dates
falling at six monthly intervals after the first day of the Interest Period).  
9.3   Default interest   (a)   If a Transaction Party fails to pay any amount
payable by it under a Finance Document on its due date, interest shall accrue on
the overdue amount from the due date up to the date of actual payment (both
before and after judgment) at a rate which, subject to paragraph (b) below, is
the sum of 2 per cent and the rate which would have been payable if the overdue
amount had, during the period of non-payment, constituted a Loan for successive
Interest Periods, each of a duration selected by the Lender (acting reasonably).
Any interest accruing under this Clause 9.3 shall be immediately payable by the
Original Borrower on demand by the Lender.   (b)   If any overdue amount
consists of all or part of a Loan which became due on a day which was not the
last day of an Interest Period relating to that Loan:

  (i)   the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Loan; and     (ii)   the rate of interest applying to the overdue amount during
that first Interest Period shall be 2 percent plus the rate which would have
applied if the overdue amount had not become due.

(c)   Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.   9.4  
Notification of rates of interest       The Lender shall promptly notify the
relevant Borrower of the determination of a rate of interest under this
Agreement.   9.5   Market disruption   (a)   If the Lender determines that a
Market Disruption Event occurs in relation to a Loan for any Interest Period,
then it shall promptly notify the Borrowers, and the rate of interest on that
Loan for the Interest Period shall be the rate per annum which is the sum of:

  (i)   the applicable Margin; and     (ii)   the rate notified to the Original
Borrower by the Lender as soon as practicable and in any event no later than the
Business Day before interest is due to be paid in respect of that Interest
Period, to be that which expresses as a percentage rate

page 23



--------------------------------------------------------------------------------



 



      per annum the Cost to the Lender of funding its participation in that Loan
from whatever source or sources it may reasonably select.

(b)   The Lender shall determine the rate notified by it under sub-paragraph
(a)(ii) above in good faith. The rate so notified and any notification under
paragraph (c) below, will be conclusive and binding on the parties in the
absence of manifest error.   (c)   In this Agreement “Market Disruption Event”
means:

  (i)   at or about noon on the Quotation Day for the relevant Interest Period
the Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Lender to determine the BBR for the relevant currency and
period; or     (ii)   before 5pm (Sydney time) on the Business Day after the
Quotation Day for the relevant Interest Period, the Lender determines that as a
result of market circumstances not limited to it the cost to it of funding its
participation in the Loan is or would be in excess of BBR.

9.6   Alternative basis of interest or funding   (a)   If a Market Disruption
Event occurs and the Lender or the Original Borrower so requires, the Lender and
the Original Borrower shall enter into negotiations (for a period of not more
than thirty days) with a view to agreeing a substitute basis for determining the
rate of interest.   (b)   Any alternative basis agreed pursuant to paragraph
(a) above shall only apply with the prior consent of the Lender and the Original
Borrower, and then shall be binding on all Parties.   (c)   The Lender shall
promptly inform the Borrowers of any alternative basis agreed under this Clause
9.6.   10.   INTEREST PERIODS   10.1   Selection of Interest Periods   (a)   A
Borrower (or the Original Borrower on behalf of a Borrower) may select an
Interest Period for a Loan in the Utilisation Request for that Loan signed by an
Authorised Officer of that Borrower, or the Original Borrower, as the case may
be.   (b)   Subject to this Clause 10, a Borrower (or the Original Borrower) may
select an Interest Period of 1, 2, 3, 4, 5 or 6 Months or any other period
agreed between the Original Borrower and the Lender.   (c)   An Interest Period
for a Loan shall not extend beyond the Termination Date.   (d)   Each Interest
Period for a Loan shall start on the Utilisation Date or (if already made) on
the last day of its preceding Interest Period.   10.2   Non-Business Days      
If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or on the preceding Business Day (if there is not).  
11.   BREAK COSTS   (a)   Each Borrower shall, within three Business Days of
demand by the Lender, pay to the Lender its Break Costs attributable to all or
any part of a Loan or Unpaid Sum being

page 24



--------------------------------------------------------------------------------



 



    paid by that Borrower on a day other than the last day of an Interest Period
for that Loan or Unpaid Sum.   (b)   The Lender shall, as soon as reasonably
practicable after a demand by the Original Borrower, provide a certificate to
the Original Borrower confirming the amount of its Break Costs for any Interest
Period in which they accrue.   12.   FEES   12.1   Commitment fee   (a)   For
the avoidance of doubt, the Original Borrower agrees to pay all commitment fees
accrued under the terms of clause 8.2 (Commitment fee) of the Existing Facility
on the date on which the Existing Facility is repaid and cancelled in full.  
(b)   The Original Borrower shall pay to the Lender a fee in Australian dollars
computed at the rate of 50% of the applicable Margin on the Lender’s Available
Commitment on the basis of a 365 day year and for the actual number of days
elapsed, for the Availability Period.   (c)   The commitment fee accrues from
the date of this Agreement and is payable in arrears on:

  (i)   each calendar quarter date after the date of this Agreement;     (ii)  
the last day of the Availability Period; and     (iii)   the cancelled amount of
the Commitment at the time the cancellation is effective.

12.2   Extension fee       If the Lender agrees in writing to extend the
Termination Date, the Original Borrower shall pay to the Lender a fee in
Australian dollars on the date on which the Lender provides written notice to
the Original Borrower agreeing to the extended Termination Date (or such later
time as is agreed by the Lender in writing), in an amount and on terms agreed
between the Lender and the Original Borrower.

page 25



--------------------------------------------------------------------------------



 



SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS

13.   TAX GROSS UP AND INDEMNITIES   13.1   Definitions       In this Clause 13:
      “Tax Credit” means a credit against, relief or remission for, or repayment
of any Tax.       “Tax Payment” means an increased payment made by an Obligor to
the Lender under Clause 13.2 (Tax gross-up) or a payment under Clause 13.3 (Tax
indemnity).   13.2   Tax gross-up   (a)   Subject to Clause 24.2, each Obligor
shall make all payments to be made by it under the Finance Documents without any
Tax Deduction unless a Tax Deduction is required by law.   (b)   Each Party
shall promptly upon becoming aware that an Obligor must make a Tax Deduction (or
that there is any change in the rate or the basis of a Tax Deduction) notify the
other Parties accordingly.   (c)   If a Tax Deduction is required by law to be
made by an Obligor except in relation to a Tax described in Clause 13.3(b)(i)
(Tax indemnity), the Obligor shall pay an additional amount together with the
payment so that, after making any Tax Deduction, the Lender receives an amount
equal to the payment which would have been due if no Tax Deduction had been
required.   (d)   If an Obligor is required to make a Tax Deduction, that
Obligor shall make that Tax Deduction and any payment required in connection
with that Tax Deduction within the time allowed and in the minimum amount
required by law.   (e)   Within thirty days of making either a Tax Deduction or
any payment required in connection with that Tax Deduction, the Obligor making
that Tax Deduction shall deliver to the Lender evidence satisfactory to the
Lender, acting reasonably, that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.  
13.3   Tax indemnity   (a)   Subject to Clause 24.2, the Original Borrower shall
(within three Business Days of demand by the Lender) pay to the Lender an amount
equal to the loss, liability or Cost which the Lender determines will be or has
been (directly or indirectly) suffered for or on account of Tax by the Lender in
respect of a Finance Document or a transaction or payment under it.   (b)  
Paragraph (a) above shall not apply:

  (i)   with respect to any Tax assessed on the Lender:

  (A)   under the law of the jurisdiction in which the Lender is incorporated
or, if different, the jurisdiction (or jurisdictions) in which the Lender is
treated as resident for tax purposes; or     (B)   under the law of the
jurisdiction in which the Lender’s Facility Office is located in respect of
amounts received or receivable in that jurisdiction,

page 26



--------------------------------------------------------------------------------



 



      if that Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
the Lender, to the extent the relevant loss, liability or Cost is compensated
for by an increased payment under Clause 13.2 (Tax gross-up); or

(c)   The Lender, if making or intending to make a claim pursuant to paragraph
(a) above shall promptly notify the Original Borrower of the event which will
give, or has given, rise to the claim.   13.4   Tax Credit       If an Obligor
makes a Tax Payment and the Lender determines in its absolute discretion that:  
(a)   a Tax Credit is attributable to that Tax Payment; and   (b)   the Lender
has obtained, utilised and retained that Tax Credit,       subject to Clause
26.2 (Conduct of business by the Lender), the Lender shall pay an amount to the
Obligor which the Lender determines in its absolute discretion will leave it
(after that payment) in the same after-Tax position as it would have been in had
the circumstances not arisen which caused the Tax Payment to be required to be
made by the Obligor.   13.5   Stamp duties and Taxes       The Original Borrower
shall:   (a)   pay; and   (b)   within three Business Days of demand, indemnify
the Lender against any Cost, loss or liability that the Lender incurs in
relation to,       all stamp duty, registration and other similar Taxes payable
in respect of any Finance Document.   13.6   Indirect Tax   (a)   All payments
to be made by an Obligor under or in connection with any Finance Document have
been calculated without regard to Indirect Tax. If all or part of any such
payment is the consideration for a taxable supply or chargeable with Indirect
Tax then, when the Obligor makes the payment:

  (i)   it must pay to the Lender an additional amount equal to that payment (or
part) multiplied by the appropriate rate of Indirect Tax; and     (ii)   the
Lender will promptly provide to the Obligor a tax invoice complying with the
relevant law relating to that Indirect Tax.

(b)   Where a Finance Document requires an Obligor to reimburse the Lender for
any Costs or expenses, that Obligor shall also at the same time pay and
indemnify the Lender against all Indirect Tax incurred by the Lender in respect
of the Costs or expenses save to the extent that the Lender is entitled to
repayment or credit in respect of the Indirect Tax. The Lender will promptly
provide to the Obligor a tax invoice complying with the relevant law relating to
that Indirect Tax.

page 27



--------------------------------------------------------------------------------



 



14.   INCREASED COSTS   14.1   Increased costs   (a)   Subject to Clause 14.3
(Exceptions) the Original Borrower shall, within three Business Days of a demand
by the Lender, pay for the account of the Lender the amount of any Increased
Costs incurred by the Lender or any of its Affiliates as a result of:

  (i)   the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation; or     (ii)  
compliance with any law or regulation,

    made after the date of this Agreement. This includes, without limitation,
any law or regulation with regard to capital adequacy, prudential limits,
liquidity, reserve assets or Tax.   (b)   In this Agreement “Increased Costs”
means:

  (i)   a reduction in the rate of return from the Facility or on the Lender’s
(or its Affiliate’s) overall capital (including, without limitation, as a result
of any reduction in the rate of return on capital as more capital is required to
be allocated);     (ii)   an additional or increased cost; or     (iii)   a
reduction of any amount due and payable under any Finance Document,     which is
incurred or suffered by the Lender or any of its Affiliates to the extent that
it is attributable to the Lender having entered into the Commitment or funding
or performing its obligations under any Finance Document.

14.2   Increased cost claims   (a)   If the Lender intends to make a claim
pursuant to Clause 14.1 (Increased costs), it shall notify the Original Borrower
of the event giving rise to the claim.   (b)   The Lender shall, as soon as
practicable after a demand by the Original Borrower, provide a certificate
confirming the amount of its Increased Costs.   14.3   Exceptions       Clause
14.1 (Increased costs) does not apply to the extent any Increased Cost is:   (a)
  attributable to a Tax Deduction required by law to be made by an Obligor;  
(b)   compensated for by Clause 13.3 (Tax indemnity) (or would have been
compensated for under Clause 13.3 (Tax indemnity) but was not so compensated
solely because one of the exclusions in paragraph (b) of Clause 13.3 (Tax
indemnity) or Clause 24.2 applied); or   (c)   attributable to the wilful breach
by the Lender or its Affiliates of any law or regulation.   15.   OTHER
INDEMNITIES   15.1   Currency indemnity   (a)   If any sum due from an Obligor
under the Finance Documents (a “Sum”), or any order, judgment or award given or
made in relation to a Sum, has to be converted from the currency (the “First
Currency”) in which that Sum is payable into another currency (the “Second
Currency”) for the purpose of:



page 28



--------------------------------------------------------------------------------



 



  (i)   making or filing a claim or proof against that Obligor; or     (ii)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,         that Obligor shall as an independent
obligation, within three Business Days of demand, indemnify the Lender against
any Cost, loss or liability arising out of or as a result of the conversion
including any discrepancy between (A) the rate of exchange used to convert that
Sum from the First Currency into the Second Currency and (B) the rate or rates
of exchange available to that person at the time of its receipt of that Sum.

(b)   Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.   (c)   Payment of an amount in a
currency other than the due currency does not discharge that amount except to
the extent of the amount of the due currency actually obtained when the
recipient converts the amount received into the due currency.   15.2   Other
indemnities       The Original Borrower shall (or shall procure that an Obligor
will), within three Business Days of demand, indemnify the Lender against any
Cost, expense, loss or liability (including reasonable legal fees) incurred by
the Lender as a result of:   (a)   the occurrence of any Default ;   (b)   any
enquiry, investigation, subpoena (or similar order) or litigation with respect
to any Transaction Party or with respect to the transactions contemplated or
financed under this Agreement;   (c)   a failure by a Transaction Party to pay
any amount due under a Finance Document on its due date;   (d)   funding, or
making arrangements to fund, a Loan requested in a Utilisation Request but not
made by reason of the operation of any one or more of the provisions of this
Agreement (other than by reason of default or negligence by the Lender alone);
or   (e)   a Loan (or part of a Loan) not being prepaid in accordance with a
notice of prepayment given by a Borrower.   15.3   Indemnity to the Lender      
The Original Borrower shall promptly on demand indemnify the Lender against any
Cost, loss or liability incurred by the Lender (acting reasonably) as a result
of:   (a)   investigating any event which it reasonably believes is a Default;
or   (b)   obtaining professional advice from a person or consultant as to or
consideration of any matter of concern the Lender may have under the Finance
Documents, or in relation to any Secured Property or Security Document;   (c)  
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.



page 29



--------------------------------------------------------------------------------



 



16.   MITIGATION BY THE LENDER   16.1   Mitigation   (a)   The Lender shall in
consultation with the Original Borrower take all reasonable steps to mitigate
any circumstances which arise and which would result in any amount becoming
payable to it under, or the Commitment cancelled pursuant to, any of the
following Clauses: Clause 8.1 (Illegality) or Clause 13 (Tax gross-up and
indemnities) (other than Clause 13.6 (Indirect Tax)) including (but not limited
to) transferring its rights and obligations under the Finance Documents to an
Affiliate or another Facility Office.   (b)   Paragraph (a) above does not in
any way limit the obligations of any Obligor under the Finance Documents
including under Clause 13 (Tax gross-up and indemnities).   16.2   Indemnity and
limitation of liability   (a)   The Obligors shall indemnify the Lender for all
Costs and expenses reasonably incurred by the Lender as a result of steps taken
by it under Clause 16.1 (Mitigation).   (b)   The Lender is not obliged to take
any steps under Clause 16.1 (Mitigation) if, in the opinion of the Lender
(acting reasonably), to do so might be prejudicial to it.   17.   COSTS AND
EXPENSES   17.1   Transaction expenses       The Original Borrower shall
promptly on demand pay the Lender the amount of all Costs and expenses
(including reasonable legal fees) reasonably incurred by the Lender in
connection with the arrangement, negotiation, preparation, printing, execution,
completion, stamping and registration of:   (a)   this Agreement and any other
documents referred to in this Agreement; and   (b)   any other Finance
Documents.   17.2   Amendment costs       If a Transaction Party requests an
amendment, discharge, release, waiver or consent, the Original Borrower shall,
within three Business Days of demand, reimburse the Lender for the amount of all
Costs and expenses (including reasonable legal fees) reasonably incurred by or
for the account of the Lender in responding to, evaluating, negotiating or
complying with that request or requirement.   17.3   Enforcement costs       The
Original Borrower shall, on demand, pay to the Lender the amount of all Costs
and expenses (including reasonable legal fees) incurred by the Lender (and by
any Receiver) in connection with the enforcement of, or the preservation of any
rights under, any Finance Document or in connection with anything referred to in
Clause 15.2(b) (Other indemnities).   17.4   Survival of obligations       The
liability of the Obligors with respect to this Clause 17 survive the termination
of this Agreement.

page 30



--------------------------------------------------------------------------------



 



SECTION 7
GUARANTEE

18.   GUARANTEE AND INDEMNITY   18.1   Guarantee and indemnity       Each
Guarantor irrevocably and unconditionally jointly and severally:   (a)  
guarantees to the Lender punctual performance by each Obligor of all that
Obligor’s obligations under the Finance Documents;   (b)   undertakes with the
Lender that whenever an Obligor does not pay any amount when due under or in
connection with any Finance Document (or anything which would have been due if
the Finance Document or the amount was enforceable, valid and not illegal), that
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor; and   (c)   indemnifies the Lender immediately on demand against any
Cost, loss or liability suffered by the Lender:

  (i)   if an Obligor does not pay any amount when due under or in connection
with any Finance Document;     (ii)   if any obligation guaranteed by it (or
anything which would have been an obligation guaranteed by it if not
unenforceable, invalid or illegal) is or becomes unenforceable, invalid or
illegal. The amount of the loss recovered under this sub-paragraph shall be
equal to the amount which the Lender would otherwise have been entitled to
recover;     (iii)   if any of its obligations under Clauses 18.1(a) (Guarantee
and indemnity) or 18.1(b) (Guarantee and indemnity) is or becomes unenforceable,
invalid or illegal. The amount of the loss recovered under this sub-paragraph
shall be equal to the amount which the Lender would otherwise have been entitled
to recover; or     (iv)   if the Lender is obliged or, acting reasonably, agrees
to pay an amount to a liquidator of an Insolvent person in connection with a
payment by an Obligor (for example, the Lender may have to, or agree to, pay
interest on the amount).

    Each of paragraphs (a), (b) and (c) is a separate obligation. None is
limited by reference to the other.   18.2   Continuing guarantee       This
guarantee and indemnity is a continuing guarantee and indemnity and will extend
to the ultimate balance of sums payable by any Obligor under the Finance
Documents, regardless of any intermediate payment or discharge in whole or in
part.   18.3   Reinstatement       If any payment to or any discharge given by
the Lender (whether in respect of the obligations of any Obligor or any Security
for those obligations or otherwise) is avoided or reduced for any reason
(including, without limitation, as a result of insolvency, breach of fiduciary
or statutory duties or any similar event):   (a)   the liability of each Obligor
shall continue as if the payment, discharge, avoidance or reduction had not
occurred;



page 31



--------------------------------------------------------------------------------



 



(b)   the Lender shall be entitled to recover the value or amount of that
Security or payment from each Obligor, as if the payment, discharge, avoidance
or reduction had not occurred, together with any associated Costs; and   (c)  
each Obligor shall do anything reasonably requested of it (including signing any
document) to reinstate any Security (including this guarantee and indemnity)
held by the Lender from an Obligor immediately before the payment, discharge,
avoidance or reduction.   18.4   Waiver of defences       The obligations of
each Guarantor under this Clause 18 will not be affected by an act, omission,
matter or thing which, but for this Clause, would reduce, release or prejudice
any of its obligations under this Clause 18 (without limitation and whether or
not known to it or the Lender) including:   (a)   any time, waiver or other
concession or consent granted to, or composition with, any Obligor or other
person;   (b)   the release or resignation of any other Obligor or any other
person;   (c)   any composition or arrangement with any creditor of any Obligor
or other person;   (d)   the taking, variation, compromise, exchange, renewal or
release of, or refusal or neglect to perfect, execute, take up or enforce, any
rights against, or Security over assets of, any Obligor or other person or any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
Security;   (e)   any incapacity or lack of power, authority or legal
personality of or dissolution or change in the members or status of any Obligor
or any other person;   (f)   any amendment (however fundamental) or replacement
of a Finance Document or any other document or Security;   (g)   any
unenforceability, illegality or invalidity of any obligation of any person under
any Finance Document or any other document or Security;   (h)   any set off,
combination of accounts or counterclaim;   (i)   any insolvency or similar
proceedings; or   (j)   this Agreement or any other Finance Document not being
executed by or binding against any other Obligor or any other party.      
References in Clause 18.1 to obligations of any Obligor or amounts due will
include what would have been obligations or amounts due but for any of the
above, as well as obligations and amounts due which result from any of the
above.   18.5   Immediate recourse       Each Guarantor waives any right it may
have of first requiring the Lender (or any trustee or agent on its behalf) to
proceed against or enforce any other rights or Security or claim payment from
any person before claiming from that Guarantor under this Clause 18. This waiver
applies irrespective of any law or any provision of a Finance Document to the
contrary.



page 32



--------------------------------------------------------------------------------



 



18.6   Appropriations       Until all amounts which may be or become payable by
the Obligors under or in connection with the Finance Documents have been
irrevocably paid in full, the Lender (or any trustee or agent on its behalf)
may:   (a)   refrain from applying or enforcing any other moneys, Security or
rights held or received by the Lender (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and   (b)   hold in an
interest-bearing suspense account any moneys received from any Guarantor or on
account of any Guarantor’s liability under this Clause 18 for as long as it sees
fit and need not apply those moneys towards satisfying any amount due to it
under or in connection with the Finance Documents.   18.7   Deferral of
Guarantors’ rights       Until all amounts which may be or become payable by the
Obligors under or in connection with the Finance Documents have been irrevocably
paid in full and unless the Lender otherwise directs, no Guarantor will:   (a)  
exercise any rights which it may have by reason of performance by it of its
obligations under the Finance Documents:

  (i)   to be indemnified by an Obligor or any other guarantor of, or provider
of Security for, any Obligor’s obligations under the Finance Documents;     (ii)
  to claim any contribution from any other guarantor or provider of any Security
for any Obligor’s obligations under the Finance Documents; and/or     (iii)   to
take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Lender under the Finance Documents or of any
other guarantee or Security taken pursuant to, or in connection with, the
Finance Documents by the Lender;

(b)   in any form of administration of an Obligor (including liquidation,
winding up, bankruptcy, voluntary administration, dissolution or receivership or
any analogous process) prove for or claim, or exercise any vote or other rights
in respect of, any indebtedness of any nature owed to it by an Obligor; or   (c)
  reduce its liability under this guarantee or indemnity by claiming that it or
another Obligor or any other person has a right of set-off or counterclaim or
any other right against the Lender.   18.8   No set-off against assignees      
If the Lender assigns or otherwise deals with its rights under the Finance
Documents, no Guarantor shall claim against any assignee (or any other person
who has an interest in this guarantee and indemnity) any right of set-off or
counterclaim or any other right the Guarantor has against the Lender.   18.9  
Additional Security       This guarantee and indemnity is in addition to and is
not in any way prejudiced by any other guarantee and indemnity or Security now
or subsequently held by the Lender.

page 33



--------------------------------------------------------------------------------



 



SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

19.   REPRESENTATIONS       Each Obligor makes the representations and
warranties set out in this Clause 19 to the Lender on the date of this Agreement
and, in the case of the Repeating Representations, on the other dates set out in
Clause 19.25 (Repetition) (except in relation to matters disclosed to the Lender
in writing and accepted by the Lender in writing).   19.1   Status   (a)   It is
a corporation, duly incorporated and validly existing under the laws of its
jurisdiction of incorporation.   (b)   It and each of its Subsidiaries has the
power to own its assets and carry on its business as it is being conducted.  
19.2   Binding obligations       The obligations expressed to be assumed by it
in each Finance Document to which it is expressed to be a party are, subject to
any necessary stamping and registration requirements, equitable principles and
laws generally affecting creditors’ rights, legal, valid, binding and
enforceable obligations.   19.3   Non-conflict with other obligations       The
entry into and performance by it of, and the transactions contemplated by, the
Finance Documents do not and will not conflict with:   (a)   any law or
regulation applicable to it;   (b)   its or any of its Subsidiaries’
constitutional documents; or   (c)   any agreement or instrument binding upon it
or any of its Subsidiaries or any of its or any of its Subsidiaries’ assets in
any material respect.   19.4   Power and authority       It has the power to
enter into, perform and deliver, and has taken all necessary action to authorise
its entry into, performance and delivery of, the Finance Documents to which it
is a party and the transactions contemplated by those Finance Documents.   19.5
  Authorisations       All Authorisations required or desirable:   (a)   to
enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party;   (b)   to make the
Finance Documents to which it is a party admissible in evidence in its
jurisdiction of incorporation; and   (c)   for it and its Subsidiaries to carry
on their business and which are material,       have been obtained or effected
and are in full force and effect.   19.6   Governing law and enforcement   (a)  
The choice of law referred to in Clause 37 (Governing law) as the governing law
of the Finance Documents will be recognised and enforced in its jurisdiction of
incorporation.

page 34



--------------------------------------------------------------------------------



 



(b)   Any judgment obtained against it in any jurisdiction referred to in Clause
38 (Enforcement) in relation to a Finance Document will be recognised and
enforced in its jurisdiction of incorporation.   19.7   No filing or stamp taxes
      Under the law of its jurisdiction of incorporation it is not necessary
that the Finance Documents be filed, recorded or enrolled with any court or
other authority in that jurisdiction or that any stamp, registration or similar
tax be paid on or in relation to the Finance Documents or the transactions
contemplated by the Finance Documents.   19.8   No default   (a)   No Event of
Default is continuing or might reasonably be expected to result from the making
of any Utilisation.   (b)   No other event or circumstance is outstanding which
constitutes a default under any other agreement or instrument which is binding
on it or any of its Subsidiaries or to which its (or its Subsidiaries’) assets
are subject which is reasonably likely to have a Material Adverse Effect.   19.9
  No misleading information   (a)   Any factual information provided by or on
behalf of an Obligor or any other member of the Group in connection with the
Finance Documents and the transactions they contemplate was true and accurate in
all material respects as at the date it was provided or as at the date (if any)
at which it is stated.   (b)   Any financial projections provided by an Obligor
have been prepared on the basis of recent historical information and on the
basis of reasonable assumptions.   (c)   Nothing has occurred or been omitted
from the information provided in writing in connection with the Finance
Documents and no information has been given or withheld that results in the
information provided by an Obligor being untrue or misleading in any material
respect.   19.10   Financial Statements   (a)   Its most recent Financial
Statements were prepared in accordance with GAAP consistently applied unless
expressly disclosed to the contrary in those Financial Statements.   (b)   Its
most recent Financial Statements give a true and fair view and represent its
financial condition, operations and state of affairs (consolidated in the case
of the Original Borrower) as at the date they were prepared and its financial
performance during the relevant financial year unless expressly disclosed to the
contrary in the relevant Financial Statements.   (c)   There has been no
material adverse change in its business or financial condition (or the business
or consolidated financial condition of the Group, in the case of the Original
Borrower) since the date to which the most recent Financial Statements given to
the Lender were prepared.   19.11   Pari passu ranking       Its payment
obligations under the Finance Documents rank at least pari passu with the claims
of all its other unsecured and unsubordinated creditors, except for obligations
mandatorily preferred by law applying to companies generally.

page 35



--------------------------------------------------------------------------------



 



19.12   No proceedings pending or threatened       Other than the alleged patent
infringement claim against the Original Borrower, there is no pending or, to the
best of its knowledge and belief, threatened proceeding affecting it or any of
its Subsidiaries or any of its assets before a court, authority, commission or
arbitrator which would be reasonably likely to be adversely determined against
it, and if so determined would have a Material Adverse Effect   19.13   Trustee
      It does not:   (a)   enter any Finance Document as a Trustee;   (b)   hold
any property as a Trustee; or   (c)   act as Trustee of a Trust,       except,  
(d)   in the case of the Trustee of the Narrabri Trust, until such time as the
Narrabri Trust is terminated; or   (e)   as otherwise disclosed in the relevant
Finance Document.   19.14   Authorised Signatures       Any person specified as
its authorised signatory under Schedule 2 (Conditions precedent) or Clause 20.4
(Information: miscellaneous) is authorised to sign Utilisation Requests and
other notices on its behalf except where it has previously notified the Lender
that the authority has been revoked.   19.15   Tax Consolidation       Each
Obligor is a member of a Tax Consolidated Group (as defined in the Income Tax
Assessment Act 1997).   19.16   Disclosure       All information provided to the
Lender by or on its behalf in relation to it, its assets, business or affairs or
the Finance Documents was correct and not misleading (by omission or otherwise)
in any material respect as at the time it was provided.   19.17   Group
Structure   (a)   its only Subsidiaries are listed in the Group Structure
Diagram; and   (b)   the Group Structure Diagram is true and correct in all
respects and does not omit any material information or details.   19.18  
Environmental Liabilities       There are no Environmental Liabilities affecting
its Secured Property which have had or are reasonably likely to have a Material
Adverse Effect.   19.19   Solvency       It is not insolvent and it is able to
pay all its debts as and when they become due and payable and there are no
reasonable grounds for suspecting that it is insolvent or not able to meet its
debts as and when they become due and payable.   19.20   Security       Subject
to any Permitted Security Interests, completion of registration and perfection
requirements and equitable principles and laws affecting creditor’s rights
generally, each Security Document it has granted to the Lender creates the
Security purported to

page 36



--------------------------------------------------------------------------------



 



    be created by it over the assets purported to be encumbered by it and has
the priority it is intended to have.   (a)   It is the sole legal and beneficial
owner of the Secured Property purported to be charged or mortgaged by it and all
material assets included in its Financial Statements free of any Security or
other third party right or interest whatever other than Permitted Security
Interests.   (b)   Each share included in the Secured Property is fully paid and
the constitutional documents of the entity in which those shares or units are
held do not restrict the transfer of those             shares or units on
enforcement of any Security, or can (and will, at the request of the Lender) be
amended to remove any such restriction.   19.21   Benefit       It benefits by
entering into and performing the Finance Documents to which it is a party and
the transactions contemplated by them.   19.22   No benefit to related party    
  It has not, and no other party has, contravened or will contravene section 208
or section 209 of the Corporations Act by entering into any Finance Document or
participating in any transaction in connection with a Finance Document.   19.23
  Compliance with laws   (a)   It complies with all laws and regulations
material to the business operations of the Group (taken as a whole); and   (b)  
it complies with all applicable Environmental Laws and regulations,       where
failure to comply has, or is reasonably likely to have a Material Adverse
Effect.   19.24   No immunity       Neither it nor its assets has immunity from
the jurisdiction of a court or from legal process.   19.25   Repetition      
The Repeating Representations are deemed to be made by each Obligor by reference
to the facts and circumstances then existing on:   (a)   the date of each
Utilisation Request and the first day of each Interest Period; and   (b)   in
the case of an Additional Obligor, the day on which the company becomes (or it
is proposed that the company becomes) an Additional Obligor.   19.26   Reliance
      Each Obligor acknowledges that the Lender has entered into the Finance
Documents in reliance on the representations and warranties in this Clause 19
(Representations).   20.   INFORMATION UNDERTAKINGS

The undertakings in this Clause 20 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

20.1   Financial Statements       The Original Borrower shall supply to the
Lender:   (a)   as soon as the same become available, but in any event within
90 days after the end of each of its financial years:

page 37



--------------------------------------------------------------------------------



 



  (i)   its audited consolidated Financial Statements for that financial year;
and     (ii)   the audited Financial Statements of each Obligor for that
financial year; and

(b)   as soon as the same become available, but in any event within 45 days
after the end of each quarter of each of its financial years (other than when
the audited consolidated Financial Statements are being provided in accordance
with Clause 20.1(a)), its consolidated unaudited management accounts for that
quarter.   20.2   Compliance Certificate   (a)   The Original Borrower shall
supply to the Lender, within 45 days of each Ratio Date, a Compliance
Certificate setting out (in reasonable detail) computations as to compliance
with Clause 21 (Financial covenants).   (b)   Each Compliance Certificate shall
be signed by one director of the Original Borrower or two Authorised Officers.  
20.3   Requirements as to Financial Statements   (a)   Each set of Financial
Statements delivered by the Original Borrower pursuant to Clause 20.1 (Financial
Statements) shall be certified by a director of the relevant company as
representing a true and fair view of the financial position and performance of
the consolidated entity or relevant Obligor (as the case may be) as at the date
as at which those Financial Statements were drawn up.   (b)   The Original
Borrower shall procure that each set of Financial Statements of an Obligor
delivered pursuant to Clause 20.1 (Financial Statements) is prepared using GAAP,
accounting practices and financial reference periods consistent with those
applied in the preparation of the Original Financial Statements for that Obligor
unless, in relation to any set of Financial Statements, it notifies the Lender
that there has been a change in GAAP, the accounting practices or reference
periods and its auditors (or, if appropriate, the auditors of the Obligor) and
it delivers to the Lender:

  (i)   a description of any change necessary for those Financial Statements to
reflect the GAAP, accounting practices and reference periods upon which that
Obligor’s Original Financial Statements were prepared; and     (ii)   sufficient
information, in form and substance as may be reasonably required by the Lender,
to enable the Lender to determine whether Clause 21 (Financial covenants) has
been complied with and make an accurate comparison between the financial
position indicated in those Financial Statements or management accounts and that
Obligor’s Original Financial Statements.

    Any reference in this Agreement to those Financial Statements or management
accounts shall be construed as a reference to those Financial Statements or
management accounts as adjusted to reflect the basis upon which the Original
Financial Statements were prepared.   20.4   Information: miscellaneous   (a)  
The Original Borrower shall supply to the Lender:

  (i)   all documents dispatched by the Original Borrower to creditors generally
(or any class of them) at the same time as they are dispatched;     (ii)  
promptly upon becoming aware of them, the details (limited to relevant
information reasonably determined by the Original Borrower, or any information
reasonably requested by the Lender, in each case subject to any

page 38



--------------------------------------------------------------------------------



 



      confidentiality or legal professional privilege limitations) of any
litigation, arbitration or administrative proceedings which are current,
threatened or pending against any member of the Group and involve a claim
exceeding $5,000,000 or that if adversely determined against it would have a
Material Adverse Effect;     (iii)   any proposal of any Governmental Agency to
compulsorily acquire any of its assets;     (iv)   the acquisition by it of a
Subsidiary;     (v)   the acquisition by it or any of its Subsidiaries of any
interest in real property;     (vi)   promptly, such further information
regarding the financial condition, business and operations of any Secured
Property or any member of the Group as the Lender may reasonably request;    
(vii)   promptly, notice of any change in Authorised Officers of any Borrower
signed by a director or secretary of the Borrower accompanied by specimen
signatures of any new signatories; and     (viii)   if it becomes aware of any
circumstances which may give rise to a claim or to a requirement of substantial
expenditure by it, or cessation or alteration of its activity which would have a
Material Adverse Effect it must promptly notify the Lender giving full and
complete details of it and of the action it is taking and intends to take to
remedy or reduce the effects of such circumstances.

(b)   The Obligors shall promptly comply with any written notice requesting the
granting of access to the Lender or persons authorised by the Lender on
reasonable notice, and during normal business hours to inspect any premises
related to the Group and any Secured Property and take copies of its records and
each Obligor undertakes for the benefit of the Lender to do everything in its
power to assist the relevant Obligor to comply with its obligations under this
Clause. The notice period given under this Clause is to be determined by the
Lender (acting reasonably). Such notice may not be delivered more than once
during any 12 month period, unless a Default is continuing, in which case,
unlimited notices may be delivered while the Default is continuing. The Lender
or any person authorised by the Lender to conduct such inspection must comply
with any policies or procedures of the Obligors during any such inspection,
using reasonable efforts and to the extent the Lender and that person is
actually made aware of such policies and procedures only. For the avoidance of
doubt, nothing in this Clause 20.4(b) restricts or replaces any rights of the
Lender pursuant to Clause 23.17.   20.5   Group Structure Diagram       The
Original Borrower will provide the Lender with an updated Group Structure
Diagram within 10 Business Days of the date that the then current Group
Structure Diagram becomes incorrect.   20.6   Notification of default   (a)  
Each Obligor shall notify the Lender of any Default (and the steps, if any,
being taken to remedy it) promptly upon becoming aware of its occurrence (unless
that Obligor is aware that a notification has already been provided by another
Obligor).   (b)   Promptly upon a request by the Lender, the Original Borrower
shall supply to the Lender a certificate signed by two of its directors or
senior officers on its behalf certifying that no Default is continuing (or if a
Default is continuing, specifying the Default and the steps, if any, being taken
to remedy it).

page 39



--------------------------------------------------------------------------------



 



20.7   Know your customer checks       The Borrower shall supply promptly all
documents and other evidence reasonably requested by the Lender in order for the
Lender or a proposed New Lender under Clause 24 (Changes to the Lender) to carry
out all necessary “know your customer” or other similar checks in relation to a
Transaction Party or proposed Additional Obligor under all applicable laws and
regulations where such information is not already available to the recipient.  
21.   FINANCIAL COVENANTS   21.1   Interest Cover       The Original Borrower
must ensure that on each Ratio Date the ratio of EBITDA to Gross Interest is not
less than 4.0:1.   21.2   Leverage Ratio       The Original Borrower must ensure
that on each Ratio Date, the ratio of Gross Debt to EBITDA is less than 3.0:1.  
21.3   Accounting policy   (a)   If in the reasonable opinion of the Original
Borrower or the Lender any changes to GAAP materially alter the effect of the
undertakings in this Clause or the related definitions, the Original Borrower
and the Lender will negotiate in good faith to amend the relevant undertakings
and definitions so that they have an effect comparable to that at the date of
this Agreement.   (b)   If the amendments are not agreed within 30 days (or any
longer period agreed between the Original Borrower and the Lender then the
Original Borrower will provide with its Financial Statements any reconciliation
statements (audited, where applicable) necessary to enable calculations based on
GAAP as they were before those changes, and the changes will be ignored for the
purposes of this Clause.   21.4   Testing of financial undertakings       The
financial undertaking set out in this Clause 21 (Financial Covenants) will be
tested on each Ratio Date by reference to the most recent Financial Statements
or management accounts and Compliance Certificate delivered pursuant to Clause
20.1 (Financial Statements) and Clause 20.2 (Compliance Certificate).   22.  
GENERAL UNDERTAKINGS       The undertakings in this Clause 22 remain in force
from the date of this Agreement for so long as any amount is outstanding under
the Finance Documents or any Commitment is in force.   22.1   Purpose       Each
Borrower undertakes to use the Facilities only for the purpose set out in Clause
3 (Purpose).   22.2   Authorisations       Each Obligor shall promptly:   (a)  
obtain, comply with and do all that is necessary to maintain in full force and
effect:

  (i)   any Authorisation required to enable it to perform its obligations under
the Finance Documents and to ensure the legality, validity, enforceability or
admissibility in evidence in its jurisdiction of incorporation of any Finance
Document; and

page 40



--------------------------------------------------------------------------------



 



  (ii)   any material Authorisation required for it to carry on its business;
and

(b)   supply certified copies to the Lender of any Authorisation referred to in
sub-paragraph (a)(i).   22.3   Event of Default       Each Obligor must ensure
that no Event of Default occurs.   22.4   Maintenance of capital       While a
Default is continuing, an Obligor must not:   (a)   pass a resolution under
sections 254N or 260B of the Corporations Act;   (b)   reduce or pass a
resolution to reduce its capital other than:

  (i)   by redeeming preference shares which constitute Permitted Financial
Indebtedness; or     (ii)   with the Lender’s prior written consent;

(c)   buy-back or pass a resolution to buy-back, any of its shares other than:

  (i)   by redeeming preference shares which constitute Permitted Financial
Indebtedness; or     (ii)   with the Lender’s prior written consent; or

(d)   attempt or take any steps to do anything which it is not permitted to do
under Clauses 22.4(a), (b) or (c).   22.5   Compliance with laws       Each
Obligor shall comply in all respects with all laws to which it may be subject
(including, without limitation, any Environmental Law), if failure so to comply
would materially impair its ability to perform its obligations under the Finance
Documents.   22.6   Negative pledge   (a)   No Obligor shall (and the Original
Borrower shall ensure that no other member of the Group will) create or permit
to subsist any Security over any of its assets.   (b)   Without limiting
paragraph (a), no Obligor shall (and the Original Borrower shall ensure that no
other member of the Group will):

  (i)   sell, transfer or otherwise dispose of any of its assets on terms
whereby they are or may be leased to or re-acquired by a Transaction Party, any
other member of the Group or its Affiliate;     (ii)   sell, transfer or
otherwise dispose of any of its receivables on recourse terms;     (iii)   enter
any title retention arrangement;     (iv)   enter into any arrangement under
which money or the benefit of a bank or other account may be applied, set-off or
made subject to a combination of accounts or not repayable in certain
circumstances; or     (v)   enter into any other preferential arrangement having
a similar effect,

page 41



--------------------------------------------------------------------------------



 



      in the case of paragraphs (iii) and (iv) in circumstances where the
arrangement or transaction is entered into primarily as a method of raising or
securing Financial Indebtedness or of financing the acquisition of an asset.

(c)   Paragraphs (a) and (b) above do not apply to:

  (i)   any Existing Security and New Security except to the extent the
principal amount secured by that Security exceeds the amount stated in
Schedule 8;     (ii)   any netting or set-off arrangement entered into by any
member of the Group on ordinary commercial terms in the ordinary course of the
Group’s transactional banking arrangements for the purpose of netting debit and
credit balances;     (iii)   any lien arising by operation of law and in the
ordinary course of trading so long as the debt it secures is paid when due or
contested in good faith and appropriately provisioned;     (iv)   any Security,
arrangement or transaction over or affecting any asset acquired by a member of
the Group after the date of this Agreement if:

  (A)   it was not created in contemplation of the acquisition of that asset by
a member of the Group;     (B)   the principal amount secured has not been
increased in contemplation of, or since the acquisition of that asset by a
member of the Group; and     (C)   it is removed or discharged within 3 months
of the date of acquisition of such asset;

  (v)   any Security, arrangement or transaction over or affecting any asset of
any entity which becomes a member of the Group after the date of this Agreement,
where the Security is created prior to the date on which that entity becomes a
member of the Group, if:

  (A)   it was not created in contemplation of the acquisition of that entity;  
  (B)   the principal amount secured has not increased in contemplation of or
since the acquisition of that entity; and     (C)   it is removed or discharged
within 3 months of that entity becoming a member of the Group;

  (vi)   any title retention arrangement entered into by any member of the Group
in the ordinary course of trading on the supplier’s usual terms of sale (or on
terms more favourable to the members of the Group) so long as the debt it
secures is paid when due or contested in good faith and sufficient reserves of
liquid assets have been set aside to pay the debt if the contest is
unsuccessful;     (vii)   any cross charge between members of a joint venture
over joint venture assets securing obligations to contribute to that joint
venture or to repay other joint venturers who contribute to the joint venture in
default of the chargor doing so; or     (viii)   any Security, arrangement or
transaction securing the amount of any liability in respect of any lease or hire
purchase contract which would, in accordance with GAAP, be treated as a finance
or capital lease, provided such liabilities do not

page 42



--------------------------------------------------------------------------------



 



      exceed $10,000,000 in aggregate (or its equivalent in another currency or
currencies); and     (ix)   any Security, arrangement or transaction securing
indebtedness the principal amount of which (when aggregated with the principal
amount of any other indebtedness which has the benefit of Security, or any such
arrangement or transaction other than any permitted under paragraphs (i) to
(vii) above) does not exceed $10,000,000 in aggregate (or its equivalent in
another currency or currencies).

22.7   Disposals   (a)   No Obligor shall (and the Original Borrower shall
ensure that no other member of the Group will), enter into a single transaction
or a series of transactions (whether related or not) and whether voluntary or
involuntary to sell, lease, transfer or otherwise dispose of any asset.   (b)  
Paragraph (a) above does not apply to any sale, lease, transfer or other
disposal:

  (i)   as expressly permitted by Clause 22.6;     (ii)   from one Obligor to
another, provided that the asset continues to form part of the Secured Property;
    (iii)   made in the ordinary course of trading of the disposing entity;    
(iv)   of assets in exchange for other assets comparable or superior as to type,
value and quality and for a similar purpose;     (v)   of investments dealt in
or listed on a securities exchange or over-the-counter market, for arm’s length
consideration;     (vi)   of worn out, obsolete, damaged or redundant assets or
other property;     (vii)   pursuant to a Permitted Reorganisation;     (viii)  
disposals not otherwise permitted under paragraphs (i) — (vii) where the higher
of the market value or consideration receivable (when aggregated with the higher
of the market value or consideration receivable for any other sale, lease,
transfer or other disposal under this paragraph (viii)) does not exceed
$10,000,000 (or its equivalent in another currency or currencies) in any
financial year; or     (ix)   with the written consent of the Lender.

(c)   No Obligor shall enter into any agreement under which any of its books or
other debts are factored or sold (other than any receivables to the extent they
are sold on a non-recourse basis).   22.8   Incurring Financial Indebtedness    
  No Obligor shall incur or permit to subsist any Financial Indebtedness other
than Permitted Financial Indebtedness.   22.9   No Acquisitions       No Obligor
shall undertake any acquisitions unless, immediately following that acquisition,
the Original Borrower would be in pro-forma compliance with the financial
covenants set out in Clause 21 (Financial Covenants) or otherwise pursuant to a
Permitted Reorganisation.

page 43



--------------------------------------------------------------------------------



 



22.10   Merger       No Obligor shall (and the Original Borrower shall ensure
that no other member of the Group will) enter into any amalgamation, demerger,
merger or corporate reconstruction (other than a merger or amalgamation with
another Obligor or otherwise a solvent reconstruction or amalgamation that are
on terms acceptable to the Lender or otherwise pursuant to a Permitted
Reorganisation).   22.11   Joint ventures and partnerships       No Obligor
shall enter into a partnership or joint venture with another person without the
consent of the Lender, provided that such consent will not be required where the
proposed partnership or joint venture is not reasonably likely to materially
prejudice the interests of the Lender (in the reasonable opinion of the Lender)
under a Security Document.   22.12   Constituent documents       No Obligor
shall change its constituent documents, or the constituent documents of a Scheme
or Trust (as the case may be) without the Lender’s prior written consent which
consent must not be unreasonably delayed or withheld.   22.13   Payment of Taxes
and outgoings   (a)   Each Obligor must pay all Taxes when due, other than:

  (i)   Contested Taxes; or     (ii)   where failure to do so will not have or
be likely to have a Material Adverse Effect.

(b)   Each Obligor must pay all Contested Taxes when the terms of any final
determination or settlement require those Contested Taxes to be paid.   22.14  
Change of business       The Original Borrower shall procure that no substantial
change is made to the general nature of the business of the Original Borrower or
the Group from that carried on at the date of this Agreement.   22.15  
Financial accommodation       An Obligor must not provide any financial
accommodation, or give any Guarantee in respect of any financial accommodation,
to or for the benefit of any person, other than Permitted Financial
Accommodation.   22.16   Restrictions on dealings       An Obligor must not:  
(a)   enter into an agreement;   (b)   acquire or dispose of an asset;   (c)  
obtain or provide a service;   (d)   obtain a right or incur an obligation; or  
(e)   implement any other transaction,       with any person, other than with
the Parent Guarantor or any of its Subsidiaries, unless it does so on terms
which are no less favourable to it than arm’s length terms.

page 44



--------------------------------------------------------------------------------



 



22.17   Undertakings regarding Secured Property       Each Obligor must:   (a)  
maintenance of the Secured Property:

  (i)   maintain and protect its Secured Property;     (ii)   keep its Secured
Property in a good state of repair and in good working order allowing for fair
wear and tear;     (iii)   remedy every defect in its title to any part of its
Secured Property;     (iv)   take or defend all legal proceedings to protect or
recover any of its Secured Property; and     (v)   keep its Secured Property
valid and subsisting and free from liability to forfeiture, cancellation,
avoidance or loss,

    in each case where failure to do so would, or would be reasonably likely to,
have a Material Adverse Effect.   (b)   Title documents: deposit with the
Lender, all the Title Documents in respect of any of its Secured Property which
is subject to the fixed charge created under its Security promptly on:

  (i)   its execution of its Security;     (ii)   acquisition of any asset which
forms part of its Secured Property and is subject to the fixed charge created by
its Security; and     (iii)   the floating charge which is created by its
Security crystallising and fixing;

(c)   registration and protection of security: ensure that its Security is
registered and filed in all registers in all jurisdictions in which it must be
registered and filed to ensure the enforceability, validity and priority of the
Security against all persons and to be effective as a Security;   (d)   no
caveats: cause any caveat which is lodged in respect of its Secured Property,
other than a caveat lodged by the Lender, to be removed as soon as reasonably
practicable but in any event within 10 Business Days after the date that it
becomes aware of its existence.   22.18   Insurance   (a)   The Obligors shall
take out and maintain (and shall ensure that each member of the Group takes out
and maintains) insurances with a reputable insurer in the manner and to the
extent which is in accordance with prudent business practice having regard to
the nature of the business and assets of the Obligors and the Group (including
all insurance required by applicable law).   (b)   Without limiting paragraph
(a) above, each Obligor must ensure that every insurance policy (other than
worker’s compensation and public liability and any other third party liability)
is:

  (i)   taken out in the name of that Obligor, or a Subsidiary of the Parent
Guarantor with that Obligor as a named insured; and

page 45



--------------------------------------------------------------------------------



 



  (ii)   within 60 days of a request from the Lender, notes the Lender as an
additional named insured.

(c)   While an Event of Default is continuing, each Obligor must do all things
reasonably required by the Lender to enable the Lender to recover any money due
in respect of an insurance policy.   (d)   Each Obligor must notify the Lender
as soon as reasonably practicable after it becomes aware of:

  (i)   an event which in relation to a Secured Property gives rise to a claim
of $1,000,000 or more under an insurance policy; and     (ii)   the cancellation
for any reason of any insurance policy in relation to its Secured Property.

(e)   (i) Do not delete — hidden text for numbering purposes.

  (i)   Unless Clause 22.18(e)(iii) applies, if no Event of Default is
continuing, the proceeds of any insurance policy may be used for any purpose
required by the Obligor.     (ii)   Unless Clause 22.18(e)(iii) applies, if an
Event of Default is continuing, the proceeds in respect of any insurance policy
must be used to pay the Secured Money outstanding at that time or for any other
purpose which the Lender approves.     (iii)   Clause 22.18(e)(i) and Clause
22.18(e)(ii) do not apply to proceeds received from any workers’ compensation,
public liability or other third party liability policy or reinstatement policy
to the extent that the proceeds are paid to a person entitled to be compensated
under the workers’ compensation or public liability policy, or under a contract
for the reinstatement of its Secured Property.

(f)   Each Obligor must not do or omit to do, or allow or permit to be done or
not done, anything which may materially prejudice any insurance policy.   22.19
  Distributions       If a Default is continuing at the time of the proposed
action set out below, or will occur as a result of the Obligor taking the
proposed action, the Obligors undertake not to do any of the following:   (a)  
declare or make any distribution or dividend, or make any payment to holders of
any:

  (i)   share, unit or other equity interest in or issued by the Obligor;    
(ii)   rights to acquire such shares, units or other equity interests; or    
(iii)   loans constituting Subordinated Financial Indebtedness provided to the
Obligor;

(b)   make any payment in the nature of interest, distributions or dividends due
under any Subordinated Financial Indebtedness; or   (c)   pay any director fees,
management fees, consultancy fees or other like payments to any director,
associate, or related body corporate of that Obligor.   22.20   Capital
Expenditure       No Obligor shall (and the Original Borrower shall ensure that
no other member of the Group will) undertake any capital expenditure unless,
immediately following the completion of the works paid for by that capital
expenditure, the Original Borrower

page 46



--------------------------------------------------------------------------------



 



    would, based on its reasonable projections, be in pro-forma compliance with
the financial covenants set out in Clause 21 (Financial Covenants).   22.21  
Tax Consolidation       The Borrowers shall ensure that:   (a)   the TSA and TFA
are each maintained in full force and effect; and   (b)   each member of the
Group complies with the TSA and the TFA,   and each Obligor undertakes for the
benefit of the Lender to use its best endeavours to assist the Borrowers comply
with its obligations under this Clause 22.21.   22.22   Cross-guarantee       No
Obligor shall enter into a deed of cross-guarantee for the purposes of ASIC
Class Order [CO 98/1418] other than with another Obligor.   23.   EVENTS OF
DEFAULT       Each of the events or circumstances set out in this Clause 23 is
an Event of Default. 23.1 Non-payment       A Relevant Party does not pay on the
due date any amount payable pursuant to a Finance Document at the place at and
in the currency in which it is expressed to be payable unless:   (a)   its
failure to pay is caused by administrative or technical error beyond the control
of that Relevant Party; and   (b)   payment is made within 3 Business Days of
its due date.   23.2   Financial covenants       Any requirement of Clause 21
(Financial covenants) is not satisfied. 23.3 Other obligations   (a)   A
Relevant Party does not comply with any provision of the Finance Documents
(other than those referred to in Clause 23.1 (Non-payment) and Clause 23.2
(Financial covenants) or with any condition of any waiver or consent by the
Lender under or in connection with any Finance Document).   (b)   No Event of
Default under paragraph (a) above will occur if the failure to comply is capable
of remedy and is remedied within 10 Business Days of the Lender giving notice to
the Original Borrower or the Original Borrower becoming aware of the failure to
comply, whichever is the earlier.   23.4   Misrepresentation   (a)   Any
representation or statement made or deemed to be made by a Relevant Party in the
Finance Documents or any other document delivered by or on behalf of any
Relevant Party under or in connection with any Finance Document is or proves to
have been incorrect or misleading in any material respect when made or deemed to
be made.   (b)   No Event of Default under paragraph (a) above will occur in
relation to a representation deemed to be made under the Finance Documents after
the first Utilisation Date being incorrect or misleading if it is capable of
remedy and is remedied within 10 days of the Lender giving notice to the
Original Borrower, or the Original Borrower becoming aware of it whichever is
first.

page 47



--------------------------------------------------------------------------------



 



23.5   Cross default   (a)   Any Financial Indebtedness of any Transaction Party
or any member of the Group is not paid when due nor within any originally
applicable grace period.   (b)   Any Financial Indebtedness of any Transaction
Party or any member of the Group is declared to be or otherwise becomes due and
payable prior to its specified maturity as a result of an event of default or
review event (however described).   (c)   Any commitment for any Financial
Indebtedness of any Transaction Party or member of the Group is cancelled or
suspended by a creditor of any Transaction Party or member of the Group (as
applicable) as a result of an event of default or review event (however
described).   (d)   Any creditor of any Transaction Party or member of the Group
becomes entitled to declare any Financial Indebtedness of any Transaction Party
or member of the Group (as applicable) due and payable prior to its specified
maturity as a result of an event of default or review event (however described).
  (e)   No Event of Default will occur under this Clause 23.5 if the aggregate
amount of Financial Indebtedness or commitment for Financial Indebtedness
falling within paragraphs (a) to (d) above is less than:

  (i)   in the case of an Obligor, $10,000,000 (or its equivalent in any other
currency or currencies); or     (ii)   in the case of the Parent Guarantor,
US$25,000,000 (or its equivalent in any other currency or currencies).

23.6   Insolvency   (a)   A Transaction Party or member of the Group:

  (i)   in the case of an Obligor, is or is presumed or is deemed to be unable
or admits inability to pay its debts as they fall due, suspends making payments
on any of its debts; or     (ii)   in the case of the Parent Guarantor, is not
Solvent.

(b)   A moratorium is declared in respect of any indebtedness of any Transaction
Party or member of the Group.   23.7   Insolvency proceedings       Any
corporate action, legal proceedings or other procedure or step is taken in
relation to:   (a)   the suspension of payments, a moratorium of any
indebtedness, winding-up, dissolution, administration or reorganisation (by way
of voluntary arrangement, scheme of arrangement or otherwise) of any Transaction
Party or member of the Group other than a solvent liquidation or reorganisation
of any member of the Group which is not a Transaction Party except an
application made to a court for the purposes of winding up such a person which
is disputed by a Transaction Party acting diligently and in good faith and
dismissed within 10 Business Days;   (b)   a composition, assignment or
arrangement with any creditor of any Transaction Party or member of the Group;  
(c)   the appointment of a liquidator (other than in respect of a solvent
liquidation of a member of the Group which is not an Obligor), Controller,
administrator, receiver,

page 48



--------------------------------------------------------------------------------



 



    administrator, administrative receiver, compulsory manager or other similar
officer in respect of any Transaction Party or member of the Group or any of its
assets except (other than in the case of the appointment of an administrator) an
application made to a court for the purposes of appointing such a person which
is disputed by a Transaction Party acting diligently and in good faith and
dismissed within 10 Business Days); or   (d)   enforcement of any Security over
any assets of any Transaction Party or member of the Group,       or any
analogous event occurs in any jurisdiction.   23.8   Creditors’ process   (a)  
Any expropriation, attachment, sequestration, distress or execution affects any
asset or assets of any Transaction Party or member of the Group having an
aggregate value of:

  (i)   in the case of an Obligor, $10,000,000; or     (ii)   in the case of the
Parent Guarantor, US$25,000,000,

    and is not discharged within 10 Business Days.   (b)   A judgment in an
amount exceeding:

  (i)   in the case of an Obligor, $5,000,000; or     (ii)   in the case of the
Parent Guarantor, US$25,000,000,

    is obtained against a Transaction Party, or any member of the Group and is
not discharged within 10 Business Days, unless the Transaction Party or member
of the Group will or has appealed such judgment before the expiry of the period
in which the Transaction Party or member of the Group, can appeal and has set
aside sufficient reserves to pay such judgment should an appeal not be made
within the relevant period or be unsuccessful.   23.9   Analogous event      
Anything analogous to or having a substantially similar effect to any of the
events specified in Clauses 23.6 (Insolvency) to 23.8 (Creditors’ process)
happens in relation to a Transaction Party or a member of the Group under the
laws of any jurisdiction.   23.10   Ceasing business       A Transaction Party
ceases to carry on business, except if pursuant to a Permitted Reorganisation.  
23.11   Ownership of the Obligors       An Obligor (other than the Original
Borrower) is not or ceases to be a Subsidiary of the Original Borrower, except
if pursuant to a Permitted Reorganisation.   23.12   Unlawfulness       It is or
becomes unlawful for a Relevant Party to perform any of its obligations under
the Finance Documents.   23.13   Repudiation       A Relevant Party repudiates a
Finance Document or evidences an intention to repudiate a Finance Document.

page 49



--------------------------------------------------------------------------------



 



23.14   Vitiation of Finance Documents       A provision of a Finance Document
is or becomes or is claimed by a party other than the Lender to be wholly or
partly invalid, void, voidable or unenforceable in any material respect.   23.15
  Material adverse effect       An event occurs which has had, or is reasonably
likely to have (or a series of events occur which, together, have had, or are
reasonably likely to have), a Material Adverse Effect.   23.16   Consequences of
an Event of Default       On and at any time after the occurrence of an Event of
Default which is continuing the Lender may by notice to the Original Borrower:  
(a)   cancel the Commitment whereupon it shall immediately be cancelled;   (b)  
declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable; and/or
  (c)   declare that all or part of the Loans be payable on demand, whereupon
they shall immediately become payable on demand by the Lender.   23.17  
Investigation of an Event of Default       If an Event of Default is continuing,
the Lender may appoint a person to investigate this. Each Obligor shall
co-operate with (and the Borrowers shall ensure that each member of the Group
co-operates with) the person appointed and shall comply with every reasonable
request they make. If an Event of Default is or was continuing, the Borrowers
shall within 3 Business Days of demand pay the Lender the amount of all Costs
incurred by the Lender in connection with any investigation.

page 50



--------------------------------------------------------------------------------



 



SECTION 9
CHANGES TO PARTIES

24.   CHANGES TO THE LENDER   24.1   Assignments and transfers by the Lender    
  Subject to this Clause 24, the Lender (the “Existing Lender”) may:   (a)  
assign any of its rights; or   (b)   transfer by novation any of its rights and
obligations,       under the Finance Documents to another bank or financial
institution or to a trust, fund or other entity which is regularly engaged in or
established for the purpose of making, purchasing or investing in loans,
Securities or other financial assets (including credit derivatives) (the “New
Lender”).   24.2   Conditions of assignment or transfer   (a)   The consent of
the Original Borrower is required for an assignment or transfer by the Lender,
unless:

  (i)   the assignment or transfer is to an Affiliate of the Lender;     (ii)  
an Event of Default is continuing; or     (iii)   the assignment or transfer is
to a securitisation or funding vehicle where the Lender remains lender of
record.

(b)   The consent of the Original Borrower to an assignment or transfer must not
be unreasonably withheld or delayed or subject to unreasonable conditions. The
Original Borrower will be deemed to have given its consent five Business Days
after the Lender has requested it unless consent is expressly refused by the
Original Borrower within that time.   (c)   Where the Lender assigns rights but
does not transfer by novation obligations, then for the purposes of Clause 28,
any amount received or recovered by the assignee will be taken to be received by
that Lender.   (d)   An assignment or transfer to a proposed New Lender will not
be effective until the Existing Lender has carried out all necessary “know your
customer” or other similar checks in relation to the New Lender under all
applicable laws and regulations. On completion of those checks, the Existing
Lender shall promptly notify the New Lender.   (e)   A transfer will only be
effective if the procedure set out in Clause 24.4 (Procedure for transfer) is
complied with.   (f)   If:

  (i)   the Lender assigns or transfers any of its rights or obligations under
the Finance Documents or changes its Facility Office; and     (ii)   as a result
of circumstances existing at the date the assignment, transfer or change occurs,
an Obligor would be obliged to make a payment to the New Lender or Lender acting
through its new Facility Office under Clause 13 (Tax gross-up and indemnities)
or Clause 14 (Increased Costs),

page 51



--------------------------------------------------------------------------------



 



    then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.   (g)   A Lender
may not assign or transfer any of its rights or obligations under the Finance
Documents or change its Facility Office, if the New Lender or the Lender acting
through its new Facility Office would be entitled to exercise any rights under
Clause 8.1 (Illegality) as a result of circumstances existing at the date the
assignment, transfer or change is proposed to occur.   (h)   A Lender must bear
its own Costs and expenses (including legal fees) in connection with any such
assignment or transfer.   24.3   Limitation of responsibility of Existing Lender
  (a)   Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

  (i)   the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;     (ii)   the financial condition of
any Transaction Party or any other person;     (iii)   the performance and
observance by any Transaction Party or any other person of its obligations under
the Finance Documents or any other documents; or     (iv)   the accuracy of any
statements (whether written or oral) made in or in connection with any Finance
Document or any other document,         and any representations or warranties
implied by law are excluded.

(b)   Each New Lender confirms to the Existing Lender that it:

  (i)   has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Transaction Party
and its related entities and any other person in connection with its
participation in this Agreement and has not relied exclusively on any
information provided to it by the Existing Lender in connection with any Finance
Document; and     (ii)   will continue to make its own independent appraisal of
the creditworthiness of each Transaction Party and its related entities and any
other person whilst any amount is or may be outstanding under the Finance
Documents or any Commitment is in force.

(c)   Nothing in any Finance Document obliges the Existing Lender to:

  (i)   accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 24; or     (ii)   support
any losses directly or indirectly incurred by the New Lender by reason of the
non-performance by any Transaction Party or any other person of its obligations
under the Finance Documents or otherwise.

24.4   Procedure for transfer   (a)   Subject to the conditions set out in
Clause 24.2 (Conditions of assignment or transfer) a transfer is effected in
accordance with paragraph (c) below when the Original Borrower

page 52



--------------------------------------------------------------------------------



 



    receives a duly completed and executed Transfer Certificate delivered by the
Existing Lender and the New Lender.   (b)   Each Party other than the Existing
Lender irrevocably authorises the Lender to execute any Transfer Certificate on
its behalf.   (c)   On the Transfer Date:

  (i)   to the extent that in the Transfer Certificate the Existing Lender seeks
to transfer by novation its rights and obligations under this Agreement each of
the Obligors and the Existing Lender shall be released from further obligations
towards one another under this Agreement and their respective rights against one
another shall be cancelled (being the “Discharged Rights and Obligations”);    
(ii)   each of the Obligors and the New Lender shall assume obligations towards
one another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender; and     (iii)   the New Lender shall become a Party as a
“Lender”.

24.5   Disclosure of information       The Lender may disclose to any of its
Affiliates and any other person:   (a)   to (or through) whom the Lender assigns
or transfers (or may potentially assign or transfer) all or any of its rights
and obligations under this Agreement;   (b)   with (or through) whom the Lender
enters into (or may potentially enter into) any sub-participation in relation
to, or any other transaction under which payments may be made by reference to,
this Agreement or any Transaction Party;   (c)   to rating agencies to the
extent required by them; or   (d)   to any person in connection with an exercise
of rights under a Finance Document;   (e)   to any Party or any Party’s
Affiliates, officers, employees, agents and attorneys, legal and other advisers
and auditors; or   (f)   to any person, law enforcement, regulatory agency or
court to whom, and to the extent that, information is required to be disclosed
by any applicable law or regulation,       any information about any Transaction
Party, the Group and the Finance Documents as the Lender shall consider
appropriate if, in relation to paragraphs (a), (b) and (in the case of
disclosure to a Party’s Affiliates) (e), the person to whom the information is
to be given has entered into a Confidentiality Undertaking.   25.   CHANGES TO
THE OBLIGORS   25.1   Assignments and transfer by Obligors       No Obligor may
assign any of its rights or transfer any of its rights or obligations under the
Finance Documents.   25.2   Additional Borrowers   (a)   The Original Borrower
may request that any of its wholly owned Subsidiaries becomes an Additional
Borrower. That Subsidiary shall become an Additional Borrower if:

page 53



--------------------------------------------------------------------------------



 



  (i)   the Original Borrower gives at least 10 Business Days notice to the
Lender;     (ii)   where the Lender has requested documents or information in
relation to the Subsidiary under Clause 20.7 (Know your customer checks) within
5 Business Days of receiving notice under sub-paragraph (i), the Lender confirms
to the Original Borrower that it has received such documents or information (as
applicable);     (iii)   the Lender approves the addition of that Subsidiary;  
  (iv)   the Original Borrower delivers to the Lender a duly completed and
executed Accession Letter;     (v)   the Original Borrower confirms that no
Default is continuing or would occur as a result of that Subsidiary becoming an
Additional Borrower; and     (vi)   the Lender has received all of the documents
and other evidence listed in Part II of Schedule 2 (Conditions precedent) in
relation to that Additional Borrower, each in form and substance satisfactory to
the Lender.

(b)   The Lender shall notify the Original Borrower promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part II of Schedule 2 (Conditions
precedent).   25.3   Resignation of a Borrower   (a)   The Original Borrower may
request that a Borrower (other than the Original Borrower) ceases to be a
Borrower by delivering to the Lender a Resignation Letter.   (b)   The Lender
shall accept a Resignation Letter and notify the Original Borrower of its
acceptance if:

  (i)   no Default is continuing or would result from the acceptance of the
Resignation Letter (and the Original Borrower has confirmed this is the case);
and     (ii)   the Borrower is under no actual or contingent obligations as a
Borrower under any Finance Documents,         whereupon that company shall cease
to be a Borrower and shall have no further rights or obligations under the
Finance Documents.

(c)   The Lender shall notify the Original Borrower promptly after accepting and
executing the Resignation Letter.   (d)   If the Lender accepts and executes the
Resignation Letter, the relevant Borrower shall cease to be a Borrower with
effect on and from the date specified in the Resignation Letter and shall have
no further rights or obligations in that capacity under the Finance Documents.  
25.4   Additional Guarantors   (a)   The Original Borrower may request that any
of its wholly owned Subsidiaries become an Additional Guarantor. That Subsidiary
shall become an Additional Guarantor if:

  (i)   the Original Borrower gives at least 10 Business Days notice to the
Lender;     (ii)   where the Lender has requested documents or information in
relation to the Subsidiary under Clause 20.7 (Know your customer checks) within
5 Business Days of receiving notice under sub-paragraph (i), the Lender confirms
to the

page 54



--------------------------------------------------------------------------------



 



      Original Borrower that it has received such documents or information (as
applicable);     (iii)   the Original Borrower delivers to the Lender a duly
completed and executed Accession Letter; and     (iv)   the Lender has received
all of the documents and other evidence listed in Part II of Schedule 2
(Conditions precedent) in relation to that Additional Guarantor, each in form
and substance satisfactory to the Lender.

(b)   The Lender shall notify the Original Borrower promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part II of Schedule 2 (Conditions
precedent).   (c)   The Lender shall notify the Original Borrower promptly after
executing the Accession Letter.   (d)   If the Lender accepts and executes the
Accession Letter, the relevant Subsidiary becomes a Party as an “Additional
Guarantor” with effect on and from, in the case of an Accession Letter, the date
specified in the Accession Letter and is bound by the terms of this Agreement.  
25.5   Repetition of Representations       Delivery of an Accession Letter
constitutes confirmation by the relevant Subsidiary that the Repeating
Representations are true and correct in relation to it as at the date of
delivery as if made by reference to the facts and circumstances then existing.  
25.6   Resignation of a Guarantor   (a)   The Original Borrower may request that
a Guarantor (other than the Original Borrower) ceases to be a Guarantor by
delivering to the Lender a Resignation Letter.   (b)   The Lender shall accept a
Resignation Letter and notify the Original Borrower of its acceptance if no
Default is continuing or would result from the acceptance of the Resignation
Letter (and the Original Borrower has confirmed this is the case), whereupon
that company shall cease to be an Obligor and shall have no further rights or
obligations under the Finance Documents.   (c)   The Lender shall notify the
Original Borrower promptly after accepting and executing the Resignation Letter.
  (d)   If the Lender accepts and executes the Resignation Letter, the relevant
Guarantor shall cease to be a Guarantor with effect on and from the date
specified in the Resignation Letter and shall have no further rights or
obligations in that capacity under the Finance Documents.

page 55



--------------------------------------------------------------------------------



 



SECTION 11
ADMINISTRATION

26.   THE LENDER   26.1   Deduction from amounts payable to the Lender       If
any Obligor owes an amount to the Lender under the Finance Documents the Lender
may, after giving notice to that Obligor, deduct an amount not exceeding that
amount from any payments to that Obligor which the Lender would otherwise be
obliged to make under the Finance Documents and apply the amount deducted in or
towards satisfaction of the amount owed. For the purposes of the Finance
Documents that Obligor shall be regarded as having received any amount so
deducted.   26.2   Conduct of business by the Lender

No provision of this Agreement will:

(a)   interfere with the right of the Lender to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;   (b)   oblige the Lender to
investigate or claim any credit, relief, remission or repayment available to it
or the extent, order and manner of any claim; or   (c)   oblige the Lender to
disclose any information relating to its affairs (tax or otherwise) or any
computations in respect of Tax.   26.3   Payments to the Lender   (a)   On each
date on which an Obligor is required to make a payment under a Finance Document,
that Obligor shall make the same available to the Lender (unless a contrary
indication appears in a Finance Document) for value on the due date at the time
and in such funds specified by the Lender as being customary at the time for
settlement of transactions in the relevant currency in the place of payment.  
(b)   Payment shall be made to such account at the city of the Lender with such
bank as the Lender specifies.   26.4   Partial payments   (a)   If the Lender
receives a payment that is insufficient to discharge all the amounts then due
and payable by an Obligor under the Finance Documents, the Lender shall apply
that payment towards the obligations of that Obligor under the Finance Documents
in the following order:

  (i)   first, in or towards payment of any unpaid fees, Costs and expenses of
the Lender under the Finance Documents;     (ii)   secondly, in or towards
payment of any accrued interest, fees or commission due but unpaid under this
Agreement;     (iii)   thirdly, in or towards payment of any principal due but
unpaid under this Agreement; and     (iv)   fourthly, in or towards payment of
any other sum due but unpaid under the Finance Documents.

(b)   Paragraph (a) above will override any appropriation made by an Obligor.

page 56



--------------------------------------------------------------------------------



 



26.5   No set-off by Obligors       All payments to be made by an Obligor under
the Finance Documents shall be calculated and be made without (and free and
clear of any deduction for) set-off or counterclaim.   26.6   Business Days  
(a)   Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).   (b)   During any
extension of the due date for payment of any principal or an Unpaid Sum under
this Agreement interest is payable on the principal or the Unpaid Sum at the
rate payable on the original due date.   26.7   Currency of account   (a)  
Subject to paragraphs (b) and (c) below, the Australian dollar is the currency
of account and payment for any sum due from an Obligor under any Finance
Document.   (b)   Each payment in respect of Costs, expenses or Taxes shall be
made in the currency in which the Costs, expenses or Taxes are incurred.   (c)  
Any amount expressed to be payable in a currency other than Australian dollars
shall be paid in that other currency.   27.   SET-OFF       If a Default is
continuing, the Lender may, but need not, set off any matured obligation due
from an Obligor under the Finance Documents (to the extent beneficially owned by
the Lender) against any matured obligation owed by the Lender to that Obligor
(whether or not matured), regardless of the place of payment, booking branch or
currency of either obligation. If the obligations are in different currencies,
the Lender may convert either obligation at a market rate of exchange in its
usual course of business for the purpose of the set-off.   28.   NOTICES   28.1
  Communications in writing       Any communication to be made under or in
connection with the Finance Documents shall be made in writing and, unless
otherwise stated, may be made by fax or letter or if the recipient so agrees, by
electronic transmission.   28.2   Addresses       The address, fax number and
email address (and the department or officer, if any, for whose attention the
communication is to be made) of each Party for any communication or document to
be made or delivered under or in connection with the Finance Documents is:   (a)
  that specified in Schedule 1 (The Original Parties) or notified in writing to
the Lender (in the case of any change made by any Obligor) or notified in
writing to the Original Borrower (in the case of any change made by the Lender)
on or prior to the date on which it becomes a Party; and   (b)   in the case of
the Lender, that identified with its name below.       Address for service of
Notices:

page 57



--------------------------------------------------------------------------------



 



  Lender:   National Australia Bank Limited, Level 18, 255 George Street,
Sydney, NSW, 2000; Fax: +61 2 9237 1652; email: Elsa.Masztak@nab.com.au;
Attention: Elsa Masztak, Director, Institutional Banking

28.3   Delivery   (a)   Any communication or document made or delivered by one
person to another under or in connection with the Finance Documents will only be
effective:

  (i)   if by way of fax, when received in legible form; or     (ii)   if by way
of letter, when it has been left at the relevant address or five Business Days
after being deposited in the post postage prepaid in an envelope addressed to it
at that address; or     (iii)   if by way of electronic transmission:

  (A)   (if the recipient has agreed to receive the notice by electronic
transmission) upon receipt by the sender of a delivery receipt from that
addressee’s email address,         and, if a particular department or officer is
specified as part of its address details provided under Clause 28.2 (Addresses),
if addressed to that department or officer.

(b)   Any communication or document to be made or delivered to the Lender will
be effective only when actually received by the Lender and then only if it is
expressly marked for the attention of the department or officer identified in
Clause 28.2(b) (or any substitute department or officer as the Lender shall
specify for this purpose).   (c)   Any communication or document made or
delivered to the Original Borrower in accordance with this Clause will be deemed
to have been made or delivered to each of the Obligors.       Subject to Clause
28.4 (Reliance), all notices must be signed by an Authorised Officer of the
sender.

28.4   Reliance

Any notice sent under this Clause 28 (Notices) can be relied on by the recipient
if the recipient reasonably believes the notice to be genuine and if it bears
what appears to be the signature (original or facsimile) of an Authorised
Officer of the sender (without the need for further enquiry or confirmation).
Each Party must take reasonable care to ensure that no forged, false or
unauthorised notices are sent to another Party.

28.5   English language   (a)   Any notice given under or in connection with any
Finance Document must be in English.   (b)   All other documents provided under
or in connection with any Finance Document must be:

  (i)   in English; or     (ii)   if not in English, and if so required by the
Lender, accompanied by a certified English translation and, in this case, the
English translation will prevail unless the document is a constitutional,
statutory or other official document.

page 58



--------------------------------------------------------------------------------



 



28.6   Original Borrower and Obligors

Each Obligor irrevocably authorises the Original Borrower to give and receive
notices and communications on its behalf (including Utilisation Requests and
Selection Notices). Other Parties may rely on any such notice or communication
by the Original Borrower as given on behalf of the Obligor, and the Obligor is
bound by it.

29.   CALCULATIONS AND CERTIFICATES   29.1   Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by the
Lender are sufficient evidence of the matters to which they relate unless the
contrary is proved.

29.2   Certificates and Determinations

Any certification or determination by the Lender of an exchange rate, a rate of
interest or amount under Clause 11 (Break Costs), Clause 13 (Tax gross up and
indemnities) or Clause 14 (Increased costs) or under any Finance Document is
sufficient evidence of the matters to which it relates and any certification or
determination by the Lender of any other matter is sufficient evidence of the
matters to which it relates unless the contrary is proved.

29.3   Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 days.

30.   PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

31.   REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of the Lender,
any right or remedy under the Finance Documents shall operate as a waiver, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

32.   AMENDMENTS AND WAIVERS

Any term of the Finance Documents may be amended or waived only in writing with
the consent of the Lender and the Obligors and any such amendment or waiver will
be binding on all Parties.

33.   COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

34.   GENERAL   34.1   Application to Finance Documents

If anything in this Clause 34 is inconsistent with a provision in another
Finance Document, then the provision in the other Finance Document prevails to
the extent of the inconsistency for the purposes of that Finance Document.

page 59



--------------------------------------------------------------------------------



 



34.2   Consents and waivers

Each Obligor shall comply with all conditions in any consent or waiver the
Lender gives under or in connection with a Finance Document.

34.3   Discretion in exercising rights

Unless the contrary intention appears, a party may exercise a right or remedy or
give or refuse its consent under or in connection with a Finance Document in any
way it considers appropriate (including by imposing conditions).

34.4   No liability for loss

The Lender is not liable to any Obligor for any loss, liability or Costs caused
by the exercise or attempted exercise of, or failure to exercise, or delay in
exercising, a right or remedy under or in connection with a Finance Document
other than any loss, liability or Costs which is attributable to the gross
negligence, fraud or wilful misconduct of the Lender.

34.5   Conflict of interest

The Lender may exercise its rights or remedies under or in connection with a
Finance Document even if this involves a conflict of duty or the Lender has a
personal interest in their exercise.

34.6   Rights and obligations are unaffected

Rights given to the Lender under or in connection with a Finance Document, and
an Obligor’s obligations under it are not affected by any act or omission or any
other thing which might otherwise affect them under law or otherwise.

34.7   Inconsistent law

To the extent permitted by law, each Finance Document prevails to the extent it
is inconsistent with any law.

34.8   Supervening law

Any present or future law which varies the obligations of an Obligor under or in
connection with a Finance Document with the result that the Lender’s rights or
remedies are adversely affected (including by way of delay or postponement) is
excluded except to the extent that its exclusion is prohibited or rendered
ineffective by law.

34.9   Further steps

Each Obligor shall promptly do anything the Lender reasonably asks (such as
obtaining consents, signing and producing documents and getting documents
completed and signed):

(a)   to enable the Lender to exercise its rights under or in connection with
any Finance Document;   (b)   to bind the Transaction Party and any other person
intended to be bound under any Finance Document; or   (c)   to enable the Lender
to register any power of attorney in any Finance Document or any similar power.
  35.   INDEMNITIES AND REIMBURSEMENT

All indemnities and reimbursement obligations in each Finance Document are
continuing and survive termination of the Finance Document, repayment of the
Loans and cancellation or expiry of the Commitment.

36.   ACKNOWLEDGEMENT

Except as expressly set out in the Finance Documents none of the Asia Pacific
Loan Market Association, the Lender or any of their advisers have given any
representation or warranty or

page 60



--------------------------------------------------------------------------------



 



other assurance to any Obligor in relation to the Finance Documents and the
transactions they contemplate, including as to tax or other effects. The
Obligors have not relied on any of them or on any conduct (including any
recommendation) by any of them. The Obligors have obtained their own tax and
legal advice.
The Code of Banking Practice does not apply to the Finance Documents and the
transactions under them.

page 61



--------------------------------------------------------------------------------



 



SECTION 12
GOVERNING LAW AND ENFORCEMENT

37.   GOVERNING LAW

This Agreement is governed by New South Wales law.

38.   ENFORCEMENT   38.1   Jurisdiction   (a)   The courts having jurisdiction
in New South Wales have exclusive jurisdiction to settle any dispute arising out
of or in connection with this Agreement (including a dispute regarding the
existence, validity or termination of this Agreement) (a “Dispute”).   (b)   The
Parties agree that those courts are the most appropriate and convenient courts
to settle Disputes and accordingly no Party will argue to the contrary.   (c)  
Each Party irrevocably waives any objection it may now or in the future have to
the venue of any proceedings, and any claim it may now or in the future have
that any proceedings have been brought in an inconvenient forum, where that
venue falls within paragraph (a).   (d)   This Clause 38.1.1 is for the benefit
of the Lender only. As a result, the Lender shall not be prevented from taking
proceedings relating to a Dispute in any other courts with jurisdiction. To the
extent allowed by law, the Lender may take concurrent proceedings in any number
of jurisdictions.   38.2   Service of process       Without prejudice to any
other mode of service allowed under any relevant law, each Obligor (other than
an Obligor incorporated in Australia):   (a)   irrevocably appoints the Original
Borrower as its agent for service of process in relation to any proceedings in
connection with any Finance Document; and   (b)   agrees that failure by a
process agent to notify the relevant Obligor of the process will not invalidate
the proceedings concerned.       Each party expressly agrees and consents to the
provisions of this Clause 38.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

page 62



--------------------------------------------------------------------------------



 



SCHEDULE 1
THE ORIGINAL PARTIES
PART I
THE ORIGINAL OBLIGORS

                  Name   Registration Number   Notice Details
Original Borrower
  The MAC Services Group Pty Limited   ABN 53 003 657 510   Address: Level 6, 10
Bond Street, Sydney, NSW 2000
 
           
 
          Fax +61 2 8346 9299
 
           
 
          Telephone +61 2 8346 9200
 
           
 
          Email: pmccann@themac.com.au
 
           
 
          Attention Peter McCann CFO
 
           
 
          with a copy to
 
           
 
          Oil States International, Inc.
 
           
 
          Address: Three Allen Center, 333 Clay Street, Suite 4620, Houston,
Texas 77002
 
           
 
          Telephone +1 (713) 652-0582
 
           
 
          Email:
 
          Bradley.Dodson@oilstates.com
 
           
 
          Attention: Bradley Dodson
 
           
Original Guarantors
  MSL Nominees Pty Ltd   ACN 126 933 953   As for the Original Borrower
 
           
 
  The MAC Linen Services Pty Ltd   ABN 54 120 171 511   As for the Original
Borrower
 
           
 
  MSL Nominees (Narrabri) Pty Ltd   ACN 145 416 404   As for the Original
Borrower

page 63



--------------------------------------------------------------------------------



 



                  Name   Registration Number   Notice Details
 
  MSL Nominees (Karratha) Pty Ltd   ACN 132 700 693   As for the Original
Borrower

page 64



--------------------------------------------------------------------------------



 



PART II
THE ORIGINAL LENDERS

                          Address for Service of Name of Original Lender  
Commitment   Notice
National Australia Bank
Limited (ABN 12 004 044 937)
  $ 150,000,000     Address Level 18, 255 George Street, Sydney,
NSW, 2000

Fax +61 2 9237 1652
 
           
 
          Telephone +61 2 9237 1531
 
           
 
          Email:
 
          Elsa.Masztak@nab.com.au
 
           
 
          Attention: Elsa Masztak, Director, Institutional Banking

page 65



--------------------------------------------------------------------------------



 



SCHEDULE 2
CONDITIONS PRECEDENT
PART I
CONDITIONS PRECEDENT TO INITIAL UTILISATION

1.   Original Obligors       A Conditions Precedent Certificate in relation to
each Obligor given by a director and company secretary or two directors of the
Obligor with the attachments referred to therein and dated not earlier than 5
Business Days before the first Utilisation Date.   2.   Legal opinions

  (a)   A legal opinion of Freehills, legal advisers to the Lender in Australia,
substantially in the form distributed to the Original Lender prior to signing
this Agreement.     (b)   A legal opinion of Vinson & Elkins L.L.P., legal
advisers to the Parent Guarantor in the United States of America, substantially
in the form distributed to the Original Lender prior to signing this Agreement.

3.   Other documents and evidence

  (a)   An original of each Finance Document duly executed by all of the parties
to it (to the extent not previously provided to the Lender and in the possession
of the Lender as at the date of this Agreement), and in the case of each New
Security, duly stamped or with sufficient clear funds to allow the Lender to
attend to stamping.     (b)   all duly completed ASIC forms 309 and 350;     (c)
  Evidence that any process agent referred to in Clause 38.2 (Service of
process), if not an Original Obligor, has accepted its appointment.     (d)   A
copy of any other Authorisation or other document, opinion or assurance which
the Lender considers to be necessary or desirable (if it has notified the
Original Borrower accordingly) in connection with the entry into and performance
of the transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.     (e)   The Original Financial
Statements of each Original Obligor.     (f)   Evidence that the fees, Costs and
expenses then due from the Original Borrower pursuant to Clause 12 (Fees) and
Clause 17 (Costs and expenses) have been paid or will be paid by the first
Utilisation Date.     (g)   Evidence of satisfaction by the Transaction Parties
of know your customer checks, where such information is not already available to
the Lender (as and if the Lender requires).     (h)   Evidence that the first
Utilisation will be applied to repay all amounts owing under the Existing
Facilities.     (i)   A Multi-Jurisdictional Mortgage Statement provided by the
Borrowers to the Lender, showing the dollar value of the Secured Property that
is located in New

page 66



--------------------------------------------------------------------------------



 



      South Wales for the purposes of stamp duty legislation, as a proportion of
the dollar value of all Secured Property.

  (j)   Evidence that each of the Relevant Trusts has been wound up pursuant to
and in accordance with the terms of the Trust Deed of Release.

PART II
CONDITIONS PRECEDENT REQUIRED TO BE DELIVERED
BY AN ADDITIONAL OBLIGOR

1.   An Accession Letter, duly executed by the Additional Obligor and the
Original Borrower.   2.   A certified copy of the constitutional documents of
the Additional Obligor (if any).   3.   A certified copy of a resolution of the
board of directors of the Additional Obligor:

  (a)   approving the terms of, and the transactions contemplated by, the
Accession Letter and the Finance Documents and resolving that it execute the
Accession Letter;     (b)   to the effect that it is in the best interests of
the Additional Obligor, giving reasons;     (c)   on its behalf and / or a power
of attorney for execution of the Accession Letter; and     (d)   authorising a
specified person or persons, on its behalf, as Authorised Officers to sign
and/or despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request) to be signed and/or despatched by
it under or in connection with the Finance Documents.

4.   An original power of attorney for the execution of the Accession Letter,
from the Additional Obligor executed under common seal or by two directors or a
director and a secretary.   5.   A specimen of the signature of each person
authorised by the resolution referred to in paragraph 3 above.   6.   A
certified copy of a resolution signed by all the holders of the issued shares of
the Additional Guarantor, approving the terms of, and the transactions
contemplated by, the Finance Documents to which the Additional Guarantor is a
party and a certificate of solvency by a director of that Additional Guarantor.
  7.   A certificate of the Additional Obligor (signed by a director) confirming
that borrowing or guaranteeing, as appropriate, the Commitment would not cause
any borrowing, guaranteeing or similar limit binding on it to be exceeded.   8.
  A certificate of an authorised signatory of the Additional Obligor certifying
that each copy document listed in this Part II of Schedule 2 is correct,
complete and in full force and effect as at a date no earlier than the date of
the Accession Letter.   9.   A certificate or other evidence from any Additional
Guarantor incorporated in Australia and signed by a director certifying that
such Additional Guarantor is not in breach of Chapter 2E of the Corporations
Act.

page 67



--------------------------------------------------------------------------------



 



10.   A copy of any other Authorisation or other document, opinion or assurance
which the Lender considers to be necessary or desirable (if it has notified the
Additional Obligor accordingly) in connection with the entry into and
performance of the transactions contemplated by the Accession Letter or for the
validity and enforceability of any Finance Document to which the Additional
Obligor is a party.   11.   If available, the latest audited Financial
Statements of the Additional Obligor.   12.   A legal opinion of Freehills,
legal advisers to the Lender in Australia.   13.   If the Additional Obligor is
incorporated in a jurisdiction outside Australia, a legal opinion of the legal
advisers to the Borrower in the jurisdiction in which the Additional Obligor is
incorporated.   14.   If the proposed Additional Obligor is incorporated in a
jurisdiction outside Australia, evidence that the process agent specified in
Clause 38.2 (Service of process), if not an Obligor, has accepted its
appointment in relation to the proposed Additional Obligor.   15.   A Security
given by the Additional Obligor in favour of the Lender, consistent in form and
substance with the Existing Securities and duly stamped or with sufficient clear
funds to allow the Lender to attend to stamping.   16.   All duly completed
forms, notices and other documents required to register or file with the
appropriate Governmental Agency any document referred to in item 15 above.

page 68



--------------------------------------------------------------------------------



 



SCHEDULE 3
UTILISATION REQUEST

     
From:
  [Borrower]
 
   
To:
  [Lender]
 
   
Dated:
   

Dear Sirs
[Original Borrower] — [          ] Facility Agreement
dated [          ] (the “Agreement”)

1.   We refer to the Agreement. This is a Utilisation Request. Terms defined in
the Agreement shall have the same meaning in this Utilisation Request unless
given a different meaning in this Utilisation Request.   2.   We wish to borrow
a Loan on the following terms:

     
Proposed Utilisation Date:
  [          ] (or, if that is not a Business Day, the next Business Day)
 
   
Amount:
  [               ] or, if less, the Available Commitment
 
   
Interest Period:
  [          ]

3.   We confirm that each condition specified in Clause 5.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.   4.   We
confirm that no Default is continuing.   5.   The proceeds of this Loan should
be credited to [account].   6.   This Utilisation Request is irrevocable.

Yours faithfully
 
Authorised Officer
[name of relevant Borrower]

page 69



--------------------------------------------------------------------------------



 



SCHEDULE 4
FORM OF TRANSFER CERTIFICATE

     
To:
  [          ] as Lender
 
   
From:
  [The Existing Lender] (the “Existing Lender”) and [The New Lender] (the “New
Lender”)
 
   
Dated:
   

[Original Borrower] — [          ] Facility Agreement
dated [          ] (the “Agreement”)

1.   We refer to the Agreement. This is a Transfer Certificate. Terms defined in
the Agreement shall have the same meaning in this Transfer Certificate unless
given a different meaning in this Transfer Certificate.   2.   We refer to
Clause 24.4 (Procedure for transfer):

  (a)   The Existing Lender and the New Lender agree to the Existing Lender and
the New Lender novating all or part of the Existing Lender’s Commitment, rights
and obligations referred to in the Schedule in accordance with Clause 24.4
(Procedure for transfer).     (b)   The proposed Transfer Date is [          ].
    (c)   The Facility Office and address, fax number and attention details for
notices of the New Lender for the purposes of Clause 28.2 (Addresses) are set
out in the Schedule.

3.   The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in paragraph (c) of Clause 24.3 (Limitation of
responsibility of Existing Lenders).   4.   This Transfer Certificate is
governed by New South Wales law.

THE SCHEDULE
Commitment/rights and obligations to be transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments,]

     
[Existing Lender]
  [New Lender]
 
   
By:
  By:

This Transfer Certificate is accepted by the Lender and the Transfer Date is
confirmed as [     ].

page 70



--------------------------------------------------------------------------------



 



This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.
[Lender]
By:

page 71



--------------------------------------------------------------------------------



 



SCHEDULE 5
FORM OF ACCESSION LETTER

     
To:
  [          ] as Lender
 
   
From:
  [Subsidiary] and [Original Borrower]
 
   
Dated:
   

Dear Sirs
[Original Borrower] — [          ] Facility Agreement
dated [          ] (the “Agreement”)

1.   We refer to the Agreement. This is an Accession Letter. Terms used in the
Agreement shall have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.   2.   [Subsidiary] agrees to become
an Additional [Borrower]/[Guarantor] and to be bound by the terms of the
Agreement as an Additional [Borrower]/[Guarantor] pursuant to Clause [25.2
(Additional Borrowers)]/[Clause 25.4 (Additional Guarantors)] of the Agreement.
[Subsidiary] is a company duly incorporated under the laws of [name of relevant
jurisdiction].   3.   [Subsidiary’s] administrative details are as follows:    
  Address:       Fax No:       Attention:   4.   This Accession Letter may be
executed in any number of counterparts and this has the same effect as if the
signatures on the counterparts were on a single copy of this Accession Letter.  
5.   This letter is governed by New South Wales law.       This Guarantor
Accession Letter is executed and delivered as a deed.

     
[Insert execution clause for Borrowers] [Insert execution clause for Subsidiary]
 
   
[Insert execution clause for Lender]
   

page 72



--------------------------------------------------------------------------------



 



SCHEDULE 6
FORM OF RESIGNATION LETTER

     
To:
  [          ] as Lender
 
   
From:
  [resigning Obligor] and [Original Borrower]
 
   
Dated:
   

Dear Sirs
[Original Borrower] — [          ] Facility Agreement
dated [          ] (the “Agreement”)

1.   We refer to the Agreement. This is a Resignation Letter. Terms used in the
Agreement shall have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.   2.   Pursuant to [Clause 25.3
(Resignation of a Borrower)]/[Clause 25.6 (Resignation of a Guarantor)], we
request that [resigning Obligor] be released from its obligations as a
[Borrower]/[Guarantor] under the Agreement.   3.   We confirm that:

  (a)   no Default is continuing or would result from the acceptance of this
request; and     (b)   [                    ]

4.   This Accession Letter may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Accession Letter.   5.   This letter is governed by New
South Wales law.  
[Insert execution clause for Borrowers] [Insert execution clause for Subsidiary]
      This Resignation Letter is accepted by the Lender and the resignation date
is confirmed as [*].       [Insert execution clause for Lender]

page 73



--------------------------------------------------------------------------------



 



SCHEDULE 7
FORM OF COMPLIANCE CERTIFICATE

     
To:
  [     ] as Lender
 
   
From:
  [Original Borrower]
 
   
Dated:
   

Dear Sirs
[Original Borrower] — [     ] Facility Agreement
dated [     ] (the “Agreement”)

1.   We refer to the Agreement. This is a Compliance Certificate. Terms used in
the Agreement shall have the same meaning in this Compliance Certificate unless
given a different meaning in this Compliance Certificate.

2.   We confirm that at the Ratio Date, the financial ratios required under
Clause 21 (Financial Covenants) have been calculated in accordance with that
clause and the result of those calculations are those set out in the table below
under the column headed “Actual”:

          Financial Covenants   Actual   Covenants
Leverage Ratio
      less than 3.0:1 as at each Ratio Date  
Interest Cover Ratio
      not less than 4.0:1 as at each Ratio Date

3.   We confirm that on the Ratio Date, the Borrowers complied with Clause 21.  
4.   We attach to this Compliance Certificate computations as to the Obligors
compliance with Clause 21 (Financial Covenants).   5.   We confirm that no
Default is continuing.

             
Signed:
           
 
 
 
 
 
   
 
  Director   Director    
 
           
 
  Of   Of    
 
           
 
  [Original Borrower]             [Original Borrower]    

[insert applicable certification language]

page 74



--------------------------------------------------------------------------------



 



                                                            
for and on behalf of
[name of auditors of the Original Borrower]

page 75



--------------------------------------------------------------------------------



 



SCHEDULE 8
PART A — EXISTING SECURITY
Registered Charge
The registered mortgage debenture dated 11 March 1999 by the Original Borrower
in favour of the Original Lender.
Registered Real Property Mortgages

                  Description   Title reference   Registered Proprietor  
Mortgage   Date of execution
Acacia St, Moranbah QLD
  Lot 2 on CP895577
Title reference 50301779   The MAC Services Group Pty Limited   703273065 -
Mortgage to National Australia Bank Limited.   1 April 1999
 
               
 
          708162769 - Mortgage to National Australia Bank Limited.   18
June 2004
 
               
 
  Lot 3 on SP167245
Title reference 50502911   The MAC Services Group Pty Limited   708162760 -
Mortgage to National Australia Bank Limited.   27 September 2004
 
               
Waverley St, Nebo QLD
  Lot 39 on SP 186539
Title reference 50606997   The MAC Services Group Pty Limited   707033963 -
Mortgage to National Australia Bank Limited.   10 September 2003
 
               
 
          709561237 - Mortgage to National Australia Bank Limited.   6
April 2006
 
               
 
  Lot 6 on RP 906888
Title reference 50191790   The MAC Services Group Pty Limited   707033967 -
Mortgage to National Australia Bank Limited.   10 September 2003
 
               
 
  Lot 13 on RP 906888
Title reference 50191797   The MAC Services Group Pty Limited   707033965 -
Mortgage to National Australia Bank Limited.   10 September 2003
 
               
 
  Lot 12 on RP 906888
Title reference 50191796   The MAC Services Group Pty Limited   705662914 -
Mortgage to National Australia Bank Limited.   24 May 2002

page 76



--------------------------------------------------------------------------------



 



                  Description   Title reference   Registered Proprietor  
Mortgage   Date of execution
 
  Lot 7 on RP 906888
Title reference 50191791   The MAC Services Group Pty Limited   708943585 -
Mortgage to National Australia Bank Limited.   18 June 2004
 
               
Queen Elizabeth Drive, Dysart QLD
  Lot 1 on SP 167864
Title reference 50518659   The MAC Services Group Pty Limited   7089435777 -
Mortgage to National Australia Bank Limited.   26 August 2005
 
               
Peak Downs
Highway, Coppabella QLD
  Lot 10 in SP 124642
Title reference 50297145   The MAC Services Group Pty Limited   708943581 -
Mortgage to National Australia Bank Limited.   10 June 2005
 
               
 
  Lot 9 in SP 124642
Title reference 50297144   The MAC Services Group Pty Limited   709839849 -
Mortgage to National Australia Bank Limited.   3 August 2006
 
               
Gordon Adams Rd, Kambalda East WA
  Lot 44 on DP 180215   The MAC Services Group Pty Limited   L349236 — Mortgage
to National Australia Bank Limited.   28 January 2010
 
               
Roche Creek Road, Wandoan
  Lot 1 on RP 900597
Title reference 50129236   The MAC Services Group Pty Limited        
 
               
 
  Lot 6 on RP 900597
Title reference 50129241   The MAC Services Group Pty Limited        
 
               
Centenary Drive, Middlemeount
  Lot 13 CNS188
Title Ref: 40059217   The MAC Services Group Pty Limited        

page 77



--------------------------------------------------------------------------------



 



PART B — NEW SECURITY
An all assets fixed and floating charge granted by the Original Borrower, MSL
Nominees (Karratha) Pty Ltd, MSL Nominees (Narrabri) Pty Ltd, MSL Nominees Pty
Ltd and The MAC Linen Services Pty Ltd in their personal capacity in favour of
the Original Lender, dated on or about the date of this Agreement.

page 78



--------------------------------------------------------------------------------



 



SCHEDULE 9
TIMETABLE

     
Delivery of a duly completed Utilisation Request (Clause 6.1 (Delivery of a
Utilisation Request)
  11am Sydney Time on a day that is a minimum of 3 Business Days prior to the
proposed Utilisation Date (unless otherwise agreed by the Lender in writing)
 
   
BBR is fixed
  10.30am Sydney time on the Utilisation Date

page 79



--------------------------------------------------------------------------------



 



SCHEDULE 10
FORM OF CONDITIONS PRECEDENT CERTIFICATE
Part I
Original Obligors

     
To:
  [Lender] as Original Lender
 
   
From:
  [Obligors]
 
   
Dated:
   

Dear Sirs
Facility Agreement
dated [          ] May 2011 (“Facility Agreement”)

1   We refer to the Facility Agreement. This is a Conditions Precedent
Certificate. Terms used in the Facility Agreement shall have the same meaning in
this Conditions Precedent Certificate unless given a different meaning in this
Conditions Precedent Certificate.

2   We certify the following:

  (a)   attached to this certificate marked “A-1” to “A-[ ]” are copies of the
constitutional documents (including certificates of registration where relevant)
of each Original Obligor in the case of each Original Guarantor, amended (if
necessary) to include a provision of the type contemplated in section 187(a) of
the Corporations Act / [the constitutional documents last provided to the Lender
have not been amended or revoked since that date];     (b)   attached to this
certificate marked “B-1” is a copy of extracts of a resolution of the board of
directors of the Original Obligors;     (c)   attached to this certificate
marked “C-1” is a copy of the corporate structure diagram of the Group / [the
copy of the corporate structure diagram of the Group last provided to the Lender
under the Facility Agreement remains unchanged since that date];     (d)  
attached to this certificate marked “D-1” are the signatures of [ ] who are
persons authorised by the resolutions referred to in paragraph (b) above;    
(e)   each Original Guarantor is able to pay its debts as and when they become
due and payable;     (f)   borrowing or guaranteeing, as appropriate, the
Commitment does not cause any borrowing, guaranteeing or similar limit binding
on any Original Obligor to be exceeded;     (g)   no Original Obligor
incorporated in Australia is in breach of Chapter 2E (Related Party
Transactions) or Part 2J.3 (Financial assistance) of the Corporations Act; and  
  (h)   each document attached to this certificate is correct, complete and in
full force and effect as at a date no earlier than the date of this Conditions
Precedent Certificate.

page 80



--------------------------------------------------------------------------------



 



         
Signed:
       
 
 
 
Director    
 
  Of    
 
  [Obligor]    

page 81



--------------------------------------------------------------------------------



 



SCHEDULE 11
GROUP STRUCTURE DIAGRAM
(FLOW CHART) [h83483h8348301.gif]

page 82



--------------------------------------------------------------------------------



 



SIGNATURE PAGE

         
 
  Original Borrower    
 
       
 
  Signed by    
 
  The MAC Services Group Pty Limited    
 
  by    
 
       
sign here ►
  /s/ David Rowland    
 
 
 
Company Secretary/Director    
 
       
print name
  David Rowland    
 
       
 
       
sign here ►
  /s/ Peter McCann    
 
       
 
  Director    
 
       
print name
  Peter McCann    
 
       
 
       
 
  Original Guarantor    
 
       
 
  Signed by    
 
  MSL Nominees Pty Limited    
 
  by    
 
       
sign here ►
  /s/ David Rowland    
 
       
 
  Company Secretary/Director    
 
       
print name
  David Rowland    
 
       
 
       
sign here ►
  /s/ Peter McCann    
 
       
 
  Director    
 
       
print name
  Peter McCann    
 
       

page 83



--------------------------------------------------------------------------------



 



         
 
  Original Guarantor    
 
       
 
  Signed by    
 
  MSL Nominees (Karratha) Pty Limited    
 
  by    
 
       
sign here ►
  /s/ David Rowland    
 
 
 
Company Secretary/Director    
 
       
print name
  David Rowland    
 
       
 
       
sign here ►
  /s/ Peter McCann    
 
       
 
  Director    
 
       
print name
  Peter McCann    
 
       
 
       
 
  Original Guarantor    
 
       
 
  Signed by    
 
  MSL Nominees (Narrabri) Pty Limited    
 
  by    
 
       
sign here ►
  /s/ David Rowland    
 
       
 
  Company Secretary/Director    
 
       
print name
  David Rowland    
 
       
 
       
sign here ►
  /s/ Peter McCann    
 
       
 
  Director    
 
       
print name
  Peter McCann    
 
       

page 84



--------------------------------------------------------------------------------



 



         
 
  Original Guarantor    
 
       
 
  Signed by    
 
  The MAC Linen Services Pty Limited    
 
  by    
 
               
sign here ►
  /s/ David Rowland
 
Company Secretary/Director    
 
       
print name
  David Rowland    
 
       
 
       
sign here ►
  /s/ Peter McCann    
 
       
 
  Director    
 
       
print name
  Peter McCann    
 
       

page 85



--------------------------------------------------------------------------------



 



         
 
  Original Lender    
 
       
 
  Signed for    
 
  National Australia Bank Limited    
 
  by its attorney    
 
               
sign here ►
  /s/ Maria Elsa Masztah
 
Attorney    
 
       
print name
  Maria Elsa Masztah    
 
       
 
       
 
  in the presence of    
 
       
sign here ►
  /s/ Kanwar Singh    
 
       
 
  Witness    
 
       
print name
  Kanwar Singh    
 
       

page 86